 



Exhibit 10.1
REVOLVING CREDIT AGREEMENT
Dated as of August 29, 2007
     Zareba Systems, Inc., a Minnesota corporation (“Systems”) and Zareba
Security, Inc., a Minnesota corporation (“Security”) (Systems and Security are
individually and collectively referred to herein as the “Borrower”), and
JPMorgan Chase Bank, N.A., a national banking association (the “Lender”), hereby
agree as follows:
ARTICLE I.
Definitions
          Section 1.1. Definitions. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:
     (a) the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular; and
     (b) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP.
“Accounts” means all of the Borrower’s accounts, as such term is defined in the
UCC, including without limitation the aggregate unpaid obligations of customers
and other account debtors to the Borrower arising out of the sale or lease of
goods or rendition of services by the Borrower on an open account or deferred
payment basis.
“Advance” has the meaning given in Section 2.1.
“Affiliate” or “Affiliates” means any Person controlled by, controlling or under
common control with the Borrower including (without limitation) any Subsidiary
of the Borrower. For purposes of this definition, “control,” when used with
respect to any specified Person, means direct or indirect ownership of ten
percent (10%) or more of any class of voting stock of the controlled Person, or
the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.
“Agreement” means this Revolving Credit Agreement, as amended, supplemented or
restated from time to time.
“Applicable Margin” means the percentages set forth below, calculated based on
the Cash Flow Leverage Ratio for the most recently ended period of four
consecutive fiscal quarters:

 



--------------------------------------------------------------------------------



 



                      Applicable Margin     LIBOR   Base Rate Cash Flow Leverage
Ratio:   Advances   Advances:
Less than 2.00 to 1.00:
    1.5 %     -1.000 %
 
               
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00:
    1.75 %     -.750 %
 
               
Greater than or equal to 2.50 to 1.00 but less than or equal to 3.00 to 1.00:
    2.00 %     -.500 %
 
               
Greater than 3.00 to 1.00:
    2.50 %     0 %

Notwithstanding the foregoing, the Applicable Margin shall initially be 1.75%
for LIBOR Advances and -.75% for Base Rate Advances until and including
September 30, 2007. Commencing September 30, 2007, the Applicable Margin shall
be adjusted once each fiscal quarter effective as of the date 45 days after the
end of each fiscal quarter based on the Cash Flow Leverage Ratio for the period
of four consecutive fiscal quarters as reported in the quarterly or annual
financial statements delivered by such times, as certified by the Borrower’s
financial officer. In the event that such financial statements are not delivered
as required by Section 5.1(a) or 5.1(b), the Applicable Margin shall be the
percentage in effect for the preceding quarter set forth above until such time
as such financial statements are delivered, after which time the Applicable
Margin shall be readjusted retroactive to the 45th day following the previous
quarter end to the rate applicable to the Cash Flow Leverage Ratio applicable to
such statements.
“Banking Day” means any day (other than a Saturday, Sunday or legal holiday in
the State of Minnesota) on which national banks are permitted to be open in
Minneapolis, Minnesota and New York, New York and, with respect to LIBOR
Advances, a day on which dealings in Dollars may be carried on by the Lender in
the interbank Eurodollar market.
“Banking Services” shall mean each and any of the following bank services
provided to Borrower by Lender or any of its affiliates: (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
“Banking Services Liabilities” of the Borrower means any and all obligations of
the Borrower, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Base Rate” means with respect to any date the greater of (a) the Prime Rate, or
(b) the Federal Funds Effective Rate (each determined each Banking Day and
applicable from

- 2 -



--------------------------------------------------------------------------------



 



and including such Banking Day to, but not including, the next following Banking
Day) plus 0.50%.
“Base Rate Advance” means an Advance designated as such in a notice of borrowing
under Section 2.1 or a notice of continuation or conversion under Section 2.1.
“Borrowing Base” means, at any time the lesser of:
     (a) the Maximum Line; or
     (b) the sum of: (i) 80% of Eligible Accounts, plus (ii) 50% of Eligible
Inventory.
The amount of the Borrowing Base shall be determined monthly from the most
recent Borrowing Base Certificate and supporting reports delivered to the Lender
pursuant to Section 5.1(d).
“Capital Expenditures” shall mean any amount debited to the fixed asset account
on the Borrower’s balance sheet in respect of: (a) the acquisition (including,
without limitation, acquisition by entry into a Capitalized Lease),
construction, improvement, replacement or betterment of land, buildings,
machinery, equipment or of any other fixed assets or capitalized leaseholds; and
(b) to the extent related to and not included in (a) above, materials, contract
labor and direct labor (excluding expenditures charged to repairs or maintenance
in accordance with GAAP).
“Capitalized Lease” shall mean any lease which, in accordance with GAAP, is
capitalized on the books of the lessee.
“Cash Flow Leverage Ratio” means on any date of any determination, the fraction,
expressed as a ratio, of (a) domestic Interest-bearing Indebtedness on such date
to (b) domestic EBITDA for the twelve consecutive months ended on such date of
determination.
“Collateral” means all of the Borrower’s personal property, including without
limitation, all Accounts, chattel paper (including, without limitation,
electronic chattel paper and tangible chattel paper), commercial tort claims,
Controlled Property deposit accounts, documents, Equipment, fixtures, General
Intangibles, goods, instruments, Inventory, Investment Property,
letter-of-credit rights, letters of credit, patents, patent rights, copyrights,
trademarks, trade names, goodwill, royalty rights, franchise rights, license
rights, software and payment intangibles; together with (i) all substitutions
and replacements for and products of any of the foregoing; (ii) proceeds of any
and all of the foregoing (whether cash or non-cash, and including Insurance
Proceeds); (iii) in the case of all tangible goods, all accessions; (iv) all
accessories, attachments, parts, equipment and repairs now or hereafter attached
or affixed to or used in connection with any tangible goods; (v) all warehouse
receipts, bills of lading and other documents of title now or hereafter covering
such goods; (vi) all collateral subject to the lien of any Security Document;
(vii) any money, or other assets of the Borrower, that now or hereafter come

- 3 -



--------------------------------------------------------------------------------



 



into the possession, custody or control of the Lender; (viii) all supporting
obligations; and (ix) all sums on deposit in the Special Account.
“Commitment” means the Lender’s commitment to make Advances to or for the
Borrower’s account pursuant to Article II.
“Controlled Property” shall mean property of every kind and description in which
Borrower has or may acquire any interest, now or hereafter at any time in the
possession or control of the Secured Party, for any reason and all dividends and
distributions on or other rights in connection with such property.
“Debt Service Coverage Ratio” means, for any period, the ratio of (i) the sum of
(A) domestic EBITDA, minus (B) unfinanced domestic Capital Expenditures, minus
(C) domestic dividends, distributions, repurchases of capital stock, stock
options or warrants, minus (D) cash advances or investments in Subsidiaries or
Affiliates permitted pursuant to Section 6.4(d) of this Agreement minus
(E) domestic taxes to (ii) the sum of (A) domestic Interest Expense, plus
(B) principal payments on any domestic Indebtedness, computed and calculated in
all cases in accordance with GAAP on a rolling four quarter basis for the four
quarter period ending as of the Measurement Date.
“Default” means an event that with the giving of notice or the passage of time
or both would constitute an Event of Default.
“Default Period” means any period of time beginning on the day on which an Event
of Default has occurred and ending on the date the Lender notifies the Borrower
in writing that such Event of Default has been cured or waived.
“Default Rate” means, in the case of each LIBOR Advance, two percent (2.00%) in
excess of the rate applicable before it became due for the duration of the
Interest Period(s) then in effect, and for Based Rate Advances and LIBOR
Advances after the expiration of existing Interest Period, two percent (2.00%)
in excess of the Base Rate plus the Applicable Margin for Based Rate Advances in
effect from time to time.
“EBITDA” means for any period of determination, the Net Income for such period
plus, to the extent deducted from revenues in determining Net Income,
(i) Interest Expense paid or accrued, (ii) expenses for taxes paid or accrued,
(iii) depreciation, (iv) non cash losses incurred as a result of currency
exchange rates, (v) amortization, (vi) non-cash compensation expenses recorded
pursuant to FAS 123(R), and (vii) extraordinary non cash losses incurred other
than in the ordinary course of business, minus (i) to the extent included in Net
Income for such period, extraordinary non cash gains realized other than in the
ordinary course of business and non cash gains as a result of currency exchange
rates, all as determined in accordance with GAAP.
“Eligible Accounts” means all unpaid Accounts, net of any credits and rebates,
except the following shall not in any event be deemed Eligible Accounts:
     (a) That portion of Accounts (other than Accounts owed by to Tractor Supply
Company) unpaid one hundred twenty (120) days or more after the invoice date or,
for

- 4 -



--------------------------------------------------------------------------------



 



any such Account with payment terms as set forth on the applicable purchase
order or invoice (so long as such payment terms do not exceed ninety (90) days
past the invoice date (the “Due Date”) that portion of such Account which is
unpaid after the later of (i) thirty (30) days after the stated Due Date or
(ii) one hundred twenty (120) days after the invoice date;
     (b) With respect to Accounts owed by Tractor Supply Company, that portion
of such Accounts which are unpaid after the later of (i) for such Accounts with
a stated Due Date, thirty (30) days after the stated Due Date or (ii) one
hundred twenty (120) days after the invoice date (notwithstanding the foregoing,
“Eligible Accounts” shall be deemed to include up to $500,000 of Accounts owed
by Tractor Supply Company with a stated Due Date and which are unpaid more than
thirty (30) but less than sixty (60) days after the stated Due Date).
     (c) That portion of Accounts that is disputed or subject to a claim of
offset or a contra account;
     (d) That portion of Accounts not yet earned by the final delivery of goods
or rendition of services (i.e., deferred revenue or unearned revenue), as
applicable, by the Borrower to the customer;
     (e) Accounts owed by any unit of government, whether foreign or domestic
(provided, however, that there shall be included in Eligible Accounts that
portion of Accounts owed by such units of government for which the Borrower has
provided evidence satisfactory to the Lender that (A) the Lender has a first
priority perfected security interest and (B) such Accounts may be enforced by
the Lender directly against such unit of government under all applicable laws);
     (f) Accounts owed by an account debtor not a resident of or located outside
the United States of America which are not (A) backed by a bank letter of credit
naming the Lender as beneficiary or assigned to the Lender, in the Lender’s
possession and acceptable to the Lender in all respects, in its sole discretion,
(B) covered by a foreign receivables insurance policy acceptable to the Lender
in its sole discretion;
     (g) Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings or has gone out of business;
     (h) Accounts owed by a shareholder, Subsidiary, Affiliate, officer or
employee of the Borrower;
     (i) Accounts not subject to a duly perfected security interest in the
Lender’s favor or which are subject to any lien, security interest or claim in
favor of any Person other than the Lender including without limitation any
payment or performance bond;
     (j) That portion of Accounts that has been restructured, extended, amended
or modified;

- 5 -



--------------------------------------------------------------------------------



 



     (k) That portion of Accounts that constitutes advertising, finance charges,
service charges or sales or excise taxes;
     (l) Accounts owed by Tractor Supply Company to the extent that the Accounts
owed by Tractor Supply Company exceed fifty-five percent (55%) of the aggregate
of all Accounts;
     (m) Accounts owed by an account debtor, regardless of whether otherwise
eligible, if twenty percent (20%) or more of the total amount due under Accounts
from such debtor is ineligible under clauses (a), (b) (c) or (j) above unless
the Lender in its discretion has determined that the Accounts owed by such
account debtor may be eligible; and
     (n) Accounts, or portions thereof, otherwise deemed ineligible by the
Lender in its commercially reasonable discretion.
“Eligible Inventory” means all Inventory of the Borrower, at the lower of cost
or market value as determined in accordance with GAAP; provided, however, that
the following shall not in any event be deemed Eligible Inventory:
     (a) Inventory that is: in-transit, located at any warehouse, job site or
other premises not approved by the Lender in writing; located outside of the
states, or localities, as applicable, in which the Lender has filed financing
statements to perfect a first priority security interest in such Inventory; on
consignment from any Person; on consignment to any Person or subject to any
bailment unless such consignee or bailee has executed an agreement with the
Lender;
     (b) Supplies, packaging, maintenance, parts or sample Inventory;
     (c) Work-in-process Inventory;
     (d) Inventory that is damaged, obsolete, slow moving, or not currently
saleable;
     (e) Inventory that the Borrower has returned, has attempted to return, is
in the process of returning or intends to return to the vendor thereof;
     (f) Inventory that is perishable;
     (g) Inventory distributed or sold by the Borrower pursuant to a license,
permit, or agreement unless the Lender has determined that the Lender will have
the absolute right to utilize such license, permit, or agreement, as the case
may be, in order to exercise its rights and remedies against such Inventory
(including any Inventory with respect to which a prepaid deposit has been
received);
     (h) Inventory that is subject to a lien, claim, or security interest in
favor of any Person other than the Lender;

- 6 -



--------------------------------------------------------------------------------



 



     (i) Inventory that is located outside of the United States of America; and
     (j) Inventory otherwise deemed ineligible by the Lender in its commercially
reasonable discretion.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Environmental Laws” has the meaning specified in Section 4.12.
“Equipment” means all of the Borrower’s equipment, as such term is defined in
the UCC, whether now owned or hereafter acquired, including but not limited to
all present and future machinery, vehicles, furniture, fixtures, manufacturing
equipment, shop equipment, office and recordkeeping equipment, parts, tools,
supplies, and including specifically (without limitation) the goods described in
any equipment schedule or list herewith or hereafter furnished to the Lender by
the Borrower.
“Event of Default” has the meaning specified in Section 7.1.
“Federal Funds Effective Rate” means for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Banking Day,
the average of the quotations for such day on such transactions received by the
Lender from three Federal funds brokers of recognized standing selected by the
Lender. In the case of a day which is not a Banking Day, the Federal Funds
Effective Rate for such day shall be the Federal Funds Effective Rate for the
preceding Banking Day.
“Funding Date” has the meaning given in Section 2.1.
“GAAP” means generally accepted accounting principles at the time in the United
States.
“General Intangibles” means all of the Borrower’s general intangibles, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
(without limitation) all present and future patents, patent applications,
copyrights, trademarks, trade names, trade secrets, customer or supplier lists
and contracts, manuals, operating instructions, permits, franchises, the right
to use the Borrower’s name, and the goodwill of the Borrower’s business.
“Guarantee” means any obligation, contingent or otherwise, of any Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person (the “primary obligor”) in any manner, whether directly or
otherwise: (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or to purchase (or to advance or supply funds
for the purchase of) any direct or indirect security therefor, (b) to purchase
property, securities, or services for the purpose of assuring the owner of such
Indebtedness of the payment of such Indebtedness, (c) to maintain working
capital, equity capital, or other financial statement condition of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or
otherwise

- 7 -



--------------------------------------------------------------------------------



 



to protect the owner thereof against loss in respect thereof or (d) entered into
for the purpose of assuring in any manner the owner of such Indebtedness of the
payment of such Indebtedness or to protect the owner against loss in respect
thereof provided, that the term “Guarantee” shall not include endorsements for
collection or deposit, in the ordinary course of business.
“Hazardous Substances” has the meaning given in Section 4.12.
“Indebtedness” means with respect to any Person at any time, without
duplication: (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (other than accounts payable on normal payment
terms to suppliers incurred in the ordinary course of business), (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of the property or
services (other than accounts payable on normal payment terms to suppliers
incurred in the ordinary course of business), (f) all obligations of others
secured by any lien on property owned or acquired by such Person, whether or not
the obligation secured thereby has been assumed, (g) all Capitalized Lease
obligations of such Person, (h) all Guarantees by such Person of Indebtedness of
others, and (i) all unsecured obligations of the Subsidiaries of such Person,
calculated on a consolidated basis.
“Insurance Proceeds” shall mean all proceeds of any and all insurance policies
payable to Borrower with respect to any Collateral, or on behalf of any
Collateral, whether or not such policies are issued to or owned by Borrower.
“Interest Bearing Debt” shall mean, at any date of determination, the
outstanding principal balance of all interest bearing Debt of the Borrower.
“Interest Expense” means for any period of determination, the aggregate amount,
without duplication, of interest paid, accrued or scheduled to be paid in
respect of any Indebtedness of the Borrower, including (a) all but the principal
component of payments in respect of conditional sale contracts, Capitalized
Leases and other title retention agreements, (b) commissions, discounts and
other fees and charges with respect to letters of credit and bankers’ acceptance
financings and (c) net costs under interest rate protection agreements, in each
case determined in accordance with GAAP.
“Interest Period” means with respect to any LIBOR Advance, the period commencing
on the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months thereafter, as the
Borrower may elect, provided, that (i) if any Interest Period would end on a day
other than a Banking Day, such Interest Period shall be extended to the next
succeeding Banking Day unless such next succeeding Banking Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Banking Day and (ii) any Interest Period that commences on the last
Banking Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such

- 8 -



--------------------------------------------------------------------------------



 



Interest Period) shall end on the last Banking Day of the last calendar month of
such Interest Period. For purposes hereof, the date of a LIBOR Advance initially
shall be the date on which such LIBOR Advance is made and, thereafter shall be
the effective date of the most recent conversion or continuation of such LIBOR
Advance.
“Inventory” means all of the Borrower’s inventory, as such term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of whole
goods, finished goods, raw materials, spare parts or components, supplies or
materials, whether acquired, held or furnished for sale, for lease or under
service contracts or for manufacture or processing, and wherever located.
“Investment” shall mean the acquisition, purchase, making or holding of any
stock or other security, any loan, advance, contribution to capital, extension
of credit (except for trade and customer accounts receivable for inventory sold
or services rendered in the ordinary course of business and payable in
accordance with customary trade terms), any acquisitions of real or personal
property (other than real and personal property acquired in the ordinary course
of business) and any purchase or commitment or option to purchase stock or other
debt or equity securities of, or any interest in, another Person or any integral
part of any business or the assets comprising such business or part thereof.
“Investment Property” means all of the Borrower’s investment property, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
but not limited to all securities, security entitlements, securities accounts,
commodity contracts, commodity accounts, stocks, bonds, mutual fund shares,
money market shares and U.S. Government securities.
“L/C Amount” means the sum of (i) the aggregate face amount of any issued and
outstanding Letters of Credit and (ii) the unpaid amount of the Obligation of
Reimbursement.
“L/C Application” means an application and agreement for letters of credit in a
form acceptable to the Issuer and the Lender.
“Letter of Credit” has the meaning specified in Section 2.2.
“Landlord Waiver” means a landlord waiver executed by owner of the Premises
subject to the Lease and any other Premises leased to the Borrower in form and
substance acceptable to the Lender in its discretion.
“Leases” collectively means (i) the Lease Agreement dated January 4, 2002,
between Plymouth Properties Realty Corp., as Lessor, and the Borrower, as
Lessee, pursuant to which the Premises owned by the Lessor and located at 13705
26th Avenue North, Plymouth, Minnesota 55441, are leased to the Borrower, as
amended by that certain Amendment of Lease Agreement dated April 30, 2004, and
(ii) any other lease hereafter entered into by the Borrower with respect to any
of the Premises, as the same may be hereafter amended, supplemented or restated
from time to time.

- 9 -



--------------------------------------------------------------------------------



 



“LIBOR” means, with respect to any LIBOR Advance for any Interest Period, an
interest rate per annum (rounded upward, if necessary, to the next 1/16th of 1%)
equal to (a) the rate appearing on Page 3750 of the Dow Jones Market Service (or
on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Lender
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Banking Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period multiplied by (b) a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System to which the
Lender is subject eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. LIBOR Advances shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time under such Regulation D or any
comparable regulation. The statutory reserve rate described in this clause
(b) shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage. In the event that such rate is not available
at such time for any reason, then the “LIBOR” with respect to such LIBOR Advance
for such Interest Period shall be the rate at which dollar deposits in the
approximate amount of principal outstanding on such date and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Lender in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Banking Days prior to the
commencement of such Interest Period.
“Loan Documents” means this Agreement, the Note, the Subordination Agreements,
the Capital Maintenance Agreements, the Assignment, the Security Documents, the
Landlord Waiver, and any other document from time to time executed in connection
herewith or related hereto, as the same may be amended, supplemented or restated
from time to time.
“LIBOR Advance” means an Advance designated as such in a notice of borrowing
under Section 2.1 or a notice of continuation or conversion under Section 2.1.
“Loan Documents” means this Agreement, the Note, the Guaranty, the Security
Documents, the Landlord Waiver, the Sweep Agreement, and any other document from
time to time executed in connection herewith or related hereto, as the same may
be amended, supplemented or restated from time to time.
“Material Adverse Effect” means any of the following:
     (a) a material adverse effect on the business, operations, results of
operations, prospects, assets, liabilities or financial condition of the
Borrower;

- 10 -



--------------------------------------------------------------------------------



 



     (b) a material adverse effect on the ability of the Borrower to perform its
obligations under the Loan Documents;
     (c) a material adverse effect on the ability of the Lender to enforce the
Obligations or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document or of any rights against any guarantor, or on the status,
existence, perfection, priority (subject to Permitted Liens) or enforceability
of any lien securing payment or performance of the Obligations; or
     (d) any claim against the Borrower or threat of litigation which if
determined adversely to the Borrower would cause the Borrower to be liable to
pay an amount exceeding $500,000 or would be an event described in clauses (i),
(ii) and (iii) above.
“Maturity Date” means August 29, 2010.
“Maximum Line” means $6,000,000, unless said amount is reduced pursuant to
Section 2.6, in which event it means the amount to which said amount is reduced,
or unless said amount is increased pursuant to Section 2.17, in which event it
means the amount to which said amount is increased.
“Maximum Line Increase Notice” shall have the meaning assigned thereto in
Section 2.17 hereof.
“Maximum Line Offered Increase Amount” shall have the meaning assigned thereto
in Section 2.17
“Measurement Date” means the last day of each fiscal quarter of the Borrower’s
fiscal year.
“Negative Pledge Agreement” means the Negative Pledge Agreement of even date
herewith executed by the Borrower in favor of the Lender, and recorded against
the real property described therein, as the same may hereafter be amended,
supplemented or restated from time to time.
“Net Income” shall mean, for any period, the Borrower’s net income for such
period determined in accordance with GAAP.
“Note” means the Revolving Note.
“Obligation of Reimbursement” has the meaning given in Section 2.3(a).
“Obligations” means the Note, all Banking Services Liabilities, all Rate
Protection Obligations, the Obligation of Reimbursement and each and every other
debt, liability and obligation of every type and description which the Borrower
may now or at any time hereafter owe to the Lender, whether such debt, liability
or obligation now exists or is hereafter created or incurred, whether it arises
in a transaction involving the Lender, alone or in a transaction involving other
creditors of the Borrower, and whether it is

- 11 -



--------------------------------------------------------------------------------



 



direct or indirect, due or to become due, absolute or contingent, primary or
secondary, liquidated or unliquidated, or sole, joint, several or joint and
several, and including specifically, but not limited to, all indebtedness of the
Borrower arising under this Agreement, the Note, any L/C Application completed
by the Borrower or any other loan or credit agreement between the Borrower and
the Lender, whether now in effect or hereafter entered into.
“Permitted Liens” has the meaning given in Section 6.1.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
“Plan” means an employee benefit plan or other plan maintained for the
Borrower’s employees and covered by Title IV of ERISA.
“Premises” means all premises where the Borrower conducts its business and has
any rights of possession, including without limitation the premises owned and
subject to the Lease and all other premises described in Exhibit E attached
hereto.
“Rate Protection Agreement” shall mean any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
futures contract, interest rate options contract, currency exchange agreement or
similar agreement or arrangement between the Borrower and the counter-party (the
“Rate Protection Provider”) designed to protect the Borrower against
fluctuations in interest.
“Rate Protection Obligations” shall mean the liabilities, Indebtedness, and
obligations of the Borrower, if any, to the Rate Protection Provider under any
Rate Protection Agreement.
“Real Property” means the real property owned by the Borrower and located at 906
Fifth Avenue East, Ellendale, Minnesota, 56026.
“Reportable Event” has the meaning assigned to that term in Title IV of ERISA.
“Revolving Credit Facility” means the revolving credit facility being made
available to the Borrower by the Lender pursuant to Article II.
“Revolving Note” means the Revolving Note of even date herewith executed by the
Borrower and payable to the order of the Lender in the original principal amount
of $6,000,000.00, in substantially the form of Exhibit A hereto, and any note or
notes issued in substitution therefor, as the same may hereafter be amended,
supplemented or restated from time to time.
“Security Agreement” means the Security Agreement of even date herewith executed
by each Borrower in favor of the Lender, as the same may hereafter be amended,
supplemented or restated from time to time

- 12 -



--------------------------------------------------------------------------------



 



“Security Documents” means any document delivered to the Lender from time to
time to secure the Obligations including, without limitation, the Security
Agreement, the Guarantor Security Agreement, the Stock Pledge Agreement and the
Negative Pledge Agreement as the same may hereafter be amended, supplemented or
restated from time to time.
“Security Interest” means the security interests and/or liens granted by the
Borrower to the Lender pursuant to the Security Documents.
“Special Account” means a specified cash collateral account maintained by a
financial institution acceptable to the Lender in connection with Letters of
Credit, as contemplated by Section 2.4.
“Stock Pledge Agreement” means the Stock Pledge Agreement to be executed by the
Borrower in favor of the Lender with respect to the stock of Zareba Systems of
Canada, Ltd., an Ontario corporation owned by the Borrower, as the same may
hereafter be amended, supplemented or restated from time to time.
“Subsidiary” means Security, the entities described on Schedule 4.4 attached
hereto, and any other corporation or limited liability company of which more
than fifty percent (50%) of the outstanding shares of capital stock or
membership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or governors, as the case may be of
such corporation or limited liability company, as the case may be, irrespective
of whether or not at the time stock or membership interests of any other class
or classes shall have or might have voting power by reason of the happening of
any contingency, is at the time directly or indirectly owned by the Borrower, by
the Borrower and one or more other Subsidiaries, or by one or more other
Subsidiaries.
“Sweep Agreement” means that certain End of Day Investment and Loan Sweep
Service Terms, and all applicable “Account Documentation,” and any applicable
“Authorization Form,” (as those terms are defined in said End of Day Investment
and Loan Sweep Service Terms) and any documents related to the foregoing, as any
and all of the foregoing may be amended, supplemented or restated from time to
time.
“Tax Expense” as of any date means state and federal income taxes recorded by
the Borrower for the year to date period ending on such date.
“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrower terminates the Revolving Credit Facility, or (iii) the date the
Lender demands payment of the Obligations after an Event of Default pursuant to
Section 7.2.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
state designated in Section 8.13 as the state whose laws shall govern this
Agreement, or in any other state whose laws are held to govern this Agreement or
any portion hereof.

- 13 -



--------------------------------------------------------------------------------



 



          Section 1.2. Cross References. All references in this Agreement to
Articles, Sections and subsections, shall be to Articles, Sections and
subsections of this Agreement unless otherwise explicitly specified.
ARTICLE II.
Amount and Terms of the Revolving Credit Facility
          Section 2.1. Advances. The Lender agrees, on the terms and subject to
the conditions herein set forth, to make advances to the Borrower (each an
“Advance” and collectively, the “Advances”) from time to time from the date all
of the conditions set forth in Section 3.1 are satisfied (the “Funding Date”) to
the Termination Date, on the terms and subject to the conditions herein set
forth. The Lender shall have no obligation to make an Advance if, after giving
effect to such requested Advance, the sum of the outstanding and unpaid Advances
under this Section or otherwise would exceed the Borrowing Base less the L/C
Amount. The Borrower’s obligation to pay the Advances shall be evidenced by the
Note and shall be secured by the Collateral. Within the limits set forth in this
Section, the Borrower may borrow, prepay pursuant to Section 2.10 and re-borrow.
The principal balance of the Note, together with unpaid accrued interest, shall
be due and payable in full on the Termination Date.
     (a) Advance Options. The Advances shall be constituted of LIBOR Advances
and Base Rate Advances, as shall be selected by the Borrower, except as
otherwise provided herein. Any combination of types of Advances may be
outstanding at the same time, except that the total number of outstanding LIBOR
Advances shall not exceed 4 at any one time. Each LIBOR Advance shall be in a
minimum amount of $100,000 or in an integral multiple of $100,000 above such
amount.
     (b) Borrowing Procedures for Advances. Any request by the Borrower for
Advances shall be either in writing (including, without limitation, e-mail or
facsimile), or by telephone promptly confirmed in writing, and must be given so
as to be received by the Lender not later than:
     (i) 11:00 a.m., Minneapolis time, on the date of the requested Advance, if
the Advance shall be comprised of Base Rate Advances; or
     (ii) 11:00 a.m., Minneapolis time, three Banking Days prior to the date of
the requested Advance, if the Advance shall be comprised of, or shall include,
LIBOR Advances;
Each request for an Advance shall specify (1) the borrowing date, which shall be
a Banking Day, (2) the amount of such Advance and the type or types of Advances
comprising such Advance, and (3) if such Advance shall include LIBOR Advances,
the initial Interest Periods for such LIBOR Advances.
Notwithstanding the foregoing, Advances may also be made pursuant to the terms
of the Sweep Agreement.

- 14 -



--------------------------------------------------------------------------------



 



     (c) Continuation or Conversion of Advances. The Borrower may elect to (i)
continue any outstanding LIBOR Advance from one Interest Period into a
subsequent Interest Period to begin on the last day of the earlier Interest
Period, or (ii) convert any outstanding LIBOR Advance into a Base Rate Advance
(on the last day of an Interest Period only) or convert any outstanding Base
Rate Advance into a LIBOR Advance (on any Banking Day), by giving the Lender
notice in writing, or by telephone promptly confirmed in writing, given so as to
be received by the Lender not later than:
     (iii) 11:00 a.m., Minneapolis time, on the date of the requested
continuation or conversion, if the continuing or converted Advance shall be a
Base Rate Advance; or
     (iv) 11:00 a.m., Minneapolis time, three Banking Days prior to the date of
the requested continuation or conversion, if the continuing or converted Advance
shall be a LIBOR Advance.
Each notice of continuation or conversion of an Advance shall specify (i) the
effective date of the continuation or conversion date (which shall be a Banking
Day), (ii) the amount and the type or types of Advances following such
continuation or conversion (subject to the limitation on amount set forth in
Section 2.2), and (iii) for continuation as, or conversion into, LIBOR Advances,
the Interest Periods for such Advances. Absent timely notice of continuation or
conversion, following expiration of an Interest Period unless the LIBOR Advance
is paid in full, the principal amount of any LIBOR Advance shall continue as a
Base Rate Advance. No Advance shall be continued as, or converted into, a LIBOR
Advance if the shortest Interest Period for such Advance may not transpire prior
to the Maturity Date or if a Default or Event of Default shall exist.
          Section 2.2. Letters of Credit.
     (a) The Lender agrees, on the terms and subject to the conditions herein
set forth, to issue, from the Funding Date to the Termination Date, one or more
irrevocable standby or documentary letters of credit (each, a “Letter of
Credit”) for the Borrower’s account in form and substance satisfactory to the
Lender. The Lender shall have no obligation to cause to issue any Letter of
Credit if the face amount of the Letter of Credit to be issued, would exceed the
lesser of:
     (i) $1,000,000 less the L/C Amount, or
     (ii) the Borrowing Base less the sum of all outstanding and unpaid Advances
and the L/C Amount.
Each Letter of Credit, if any, shall be issued pursuant to a separate L/C
Application entered into by the Borrower for the benefit of the Lender,
completed in a manner satisfactory to the Lender. The terms and conditions set
forth in each such L/C Application shall supplement the terms and conditions
hereof, but if the terms of any such L/C Application and the terms of this
Agreement are inconsistent, the terms hereof shall control.

- 15 -



--------------------------------------------------------------------------------



 



     (b) No Letter of Credit shall be issued with an expiry date later than the
Termination Date in effect as of the date of issuance.
     (c) Any request for the issuance of a Letter of Credit under this
Section 2.2 shall be deemed to be a representation by the Borrower that the
conditions set forth in Section 3.2 have been satisfied as of the date of the
request.
          Section 2.3. Payment of Amounts Drawn Under Letters of Credit;
Obligation of Reimbursement. The Borrower agrees to pay to the Lender all
amounts required to be paid under all L/C Applications, when and as required to
be paid thereby, and the amounts designated below, when and as designated:
     (a) The Borrower hereby agrees to pay the Lender on the day a draft is
honored under any Letter of Credit a sum equal to all amounts drawn under such
Letter of Credit plus any and all reasonable charges and expenses that the
Lender may pay or incur relative to such draw and the applicable L/C
Application, plus interest on all such amounts, charges and expenses as set
forth below (the Borrower’s obligation to pay all such amounts is herein
referred to as the “Obligation of Reimbursement”).
     (b) Whenever a draft is submitted under a Letter of Credit, the Lender
shall make an Advance in the amount of the Obligation of Reimbursement and shall
apply the proceeds of such Advance thereto. Such Advance shall be repayable in
accordance with and be treated in all other respects as an Advance hereunder.
     (c) If a draft is submitted under a Letter of Credit when the Borrower is
unable, because a Default Period then exists or for any other reason, to obtain
an Advance to pay the Obligation of Reimbursement, the Borrower shall pay to the
Lender on demand and in immediately available funds, the amount of the
Obligation of Reimbursement together with interest, accrued from the date of the
draft until payment in full at the Default Rate. Notwithstanding the Borrower’s
inability to obtain an Advance for any reason, the Lender is irrevocably
authorized, in its sole discretion, to make an Advance in an amount sufficient
to discharge the Obligation of Reimbursement and all accrued but unpaid interest
thereon.
     (d) The Borrower’s obligation to pay any Advance made under this
Section 2.3, shall be evidenced by the Note and shall bear interest as provided
in Section 2.6.
     (e) The Borrower’s obligation to reimburse the Lender for any amount paid
by the Lender upon any drawing under any Letter of Credit shall be performed
strictly in accordance with the terms of this Agreement and the applicable L/C
Application under any and all circumstances whatsoever and irrespective of
(A) any lack of validity or enforceability of any Letter of Credit, any L/C
Application or this Agreement, or any term or provision therein, (B) any draft
or other document presented under a Letter of Credit proving to be forged,
fraudulent, or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (C) payment by the Lender under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (D) any other event or circumstance
whatsoever,

- 16 -



--------------------------------------------------------------------------------



 



whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.3(e), constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. The
Lender shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Lender; provided that the foregoing shall not be construed to excuse the Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby, waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Lender’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Lender (as finally
determined by a court of competent jurisdiction), the Lender shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing,
and without limiting the generality thereof, the parties hereto expressly agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of the Letter of Credit, the Lender may,
in its sole discretion, and in the absence of gross negligence or willful
misconduct on the part of the Lender, either accept and make payment upon such
documents without responsibility for further investigation or refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.
     (f) The Borrower hereby indemnifies and holds harmless the Lender from and
against any and all claims and damages, losses, liabilities, costs or expenses
which the Lender may incur (or which may be claimed against the Lender by any
Person whatsoever), regardless of whether caused in whole or in part by the
negligence of any of the indemnified parties, in connection with the execution
and delivery of any Letter of Credit or transfer of or payment or failure to pay
under any Letter of Credit; provided that the Borrower shall not be required to
indemnify any party seeking indemnification for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(i) the willful misconduct or gross negligence of the party seeking
indemnification, or (ii) by the failure by the party seeking indemnification to
pay under any Letter of Credit after the presentation to it of a request
required to be paid under applicable law.
          Section 2.4. Special Account. If the Credit Facility is terminated for
any reason whatsoever while any Letter of Credit is outstanding, the Borrower
shall thereupon pay the Lender in immediately available funds for deposit in the
Special Account an amount equal to the L/C Amount. The Special Account shall be
an interest bearing account maintained for the Lender by any financial
institution acceptable to the Lender. Any interest earned on amounts deposited
in the Special Account shall be credited to the Special Account. Amounts on
deposit in the Special Account may be applied by the Lender at any time or from
time to time to the

- 17 -



--------------------------------------------------------------------------------



 



Obligations in the Lender’s sole discretion, and shall not be subject to
withdrawal by the Borrower so long as the Lender maintains a security interest
therein. The Lender agrees to transfer any balance in the Special Account to the
Borrower at such time as the Lender is required to release its security interest
in the Special Account under applicable law.
          Section 2.5. Obligations Absolute. The Borrower’s obligations arising
under Section 2.3 shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of Section 2.3, under all
circumstances whatsoever, including (without limitation) the following
circumstances:
     (a) any lack of validity or enforceability of any Letter of Credit or any
other agreement or instrument relating to any Letter of Credit (collectively the
“Related Documents”);
     (b) any amendment or waiver of or any consent to departure from all or any
of the Related Documents;
     (c) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time, against any beneficiary or any transferee of any
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), or other person or entity, whether in
connection with this Agreement, the transactions contemplated herein or in the
Related Documents or any unrelated transactions;
     (d) any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
     (e) payment by or on behalf of the Issuer or the Lender under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; or
     (f) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
          Section 2.6. Interest; Default Interest; Participations; Usury; Late
Charges. Interest on Base Rate Advances shall be due and payable in arrears on
the first day of each month and on the Termination Date. Interest on LIBOR
Advances shall payable on the last day of the applicable Interest Period and on
the Termination Date.
     (a) Note. Except as set forth in subsections (b) and (d) below, the
outstanding principal amount of each LIBOR Advance shall bear interest prior to
maturity at a rate per equal to LIBOR in effect for such Interest Period for
such LIBOR Advance plus the Applicable Margin for LIBOR Advances, and the unpaid
principal balance of each Base Rate Advance shall bear interest prior to
maturity at the Base Rate plus the Applicable Margin for Base Rate Advances. The
Lender’s internal records of applicable interest rates shall be determinative in
the absence of manifest error.

- 18 -



--------------------------------------------------------------------------------



 



     (b) Default Interest Rate. At any time during any Default Period, in the
Lender’s sole discretion and without waiving any of its other rights and
remedies, the principal amount outstanding from time to time on the Note shall
bear interest at the Default Rate, effective for any portion of that Default
Period designated by the Lender from time to time during that Default Period.
     (c) Participations. If any Person shall acquire a participation in the
Advances under this Agreement, the Borrower shall be obligated to the Lender to
pay the full amount of all interest calculated under, along with all other fees,
charges and other amounts due under this Agreement, regardless if such Person
elects to accept interest with respect to its participation at a lower rate than
the Floating Rate, or otherwise elects to accept less than its prorata share of
such fees, charges and other amounts due under this Agreement.
     (d) Usury. In any event no rate change shall be put into effect which would
result in a rate greater than the highest rate permitted by law. Notwithstanding
anything to the contrary contained in any Loan Document, all agreements which
either now are or which shall become agreements between the Borrower and the
Lender are hereby limited so that in no contingency or event whatsoever shall
the total liability for payments in the nature of interest, additional interest
and other charges exceed the applicable limits imposed by any applicable usury
laws. If any payments in the nature of interest, additional interest and other
charges made under any Loan Document are held to be in excess of the limits
imposed by any applicable usury laws, it is agreed that any such amount held to
be in excess shall be considered payment of principal hereunder, and the
indebtedness evidenced hereby shall be reduced by such amount so that the total
liability for payments in the nature of interest, additional interest and other
charges shall not exceed the applicable limits imposed by any applicable usury
laws, in compliance with the desires of the Borrower and the Lender. This
provision shall never be superseded or waived and shall control every other
provision of the Loan Documents and all agreements between the Borrower and the
Lender, or their successors and assigns.
     (e) Late Charges. If any installment of principal or interest on the Note
is not paid within the later of (i) fifteen (15) days of the due date thereof,
or (ii) five (5) days following Borrower’s receipt of late notice from Lender,
the Borrower shall pay to the Lender a late charge equal to five percent (5.00%)
of the amount of such installment.
          Section 2.7. Fees.
     (a) Letter of Credit Fees. The Borrower will pay to the Lender letter of
credit fees with respect to each Letter of Credit equal to an amount, calculated
on the basis of the face amount of each Letter of Credit, in each case with a
period from and including the date of issuance of such Letter of Credit to and
including the date of expiration or termination thereof at a per annum rate
equal to the Applicable Margin for LIBOR Advances (as determined by reference to
the table set forth in the definition of “Applicable Margin,” without regard to
any limits set forth in any other portion of such definition) per annum, such
accrued fees to be due and payable quarterly in arrears on the last Banking Day
of each month and on the Termination Date. Upon the occurrence of

- 19 -



--------------------------------------------------------------------------------



 



an Event of Default, the letter of credit fee payable pursuant to the preceding
sentence shall be increased by two percent (2.00%) per annum. The Borrower shall
also pay to the Lender an up front fee of .0125% of the face amount of the
applicable Letter of Credit in advance upon issuance and renewal of each Letter
of Credit. All fees hereunder shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed.
     (b) Letter of Credit Administrative Fees. The Borrower agrees to pay to the
Lender, on written demand, the administrative fees charged by the Lender in
connection with the honoring of drafts under any Letter of Credit, amendments
thereto, transfers thereof and all other activity with respect to the Letters of
Credit at the then current rates published by the Lender for such services
rendered on behalf of customers of the Lender generally.
     (c) Audit Fees. The Borrower hereby agrees to pay the Lender, on demand,
reasonable audit fees in connection with audits or inspections conducted by the
Lender of any Collateral or the Borrower’s operations or business, at the rates
established from time to time by the Lender as its audit fees together with all
actual out-of-pocket costs and expenses incurred in conducting such audits or
inspections; provided, that so long as no Default Period has occurred, the
Lender shall not conduct more than one (1) audit during any twelve (12) month
period.
          Section 2.8. Computation of Interest and Fees. Interest shall be
payable in arrears on the first day of each calendar month and on the
Termination Date.
          Section 2.9. Capital Adequacy; Increased Costs and Reduced Return. If
any Related Lender determines at any time that its Return has been reduced as a
result of any Rule Change, such Related Lender may require the Borrower to pay
it the amount necessary to restore its Return to what it would have been had
there been no Rule Change. For purposes of this Section:
     (a) “Capital Adequacy Rule” means any law, rule, regulation, guideline,
directive, requirement or request regarding capital adequacy, or the
interpretation or administration thereof by any governmental or regulatory
authority, central bank or comparable agency, whether or not having the force of
law, that applies to any Related Lender. Such rules include rules requiring
financial institutions to maintain total capital in amounts based upon
percentages of outstanding loans, binding loan commitments and letters of
credit.
     (b) “L/C Rule” means any law, rule, regulation, guideline, directive,
requirement or request regarding letters of credit, or the interpretation or
administration thereof by any governmental or regulatory authority, central bank
or comparable agency, whether or not having the force of law, that applies to
any Related Lender. Such rules include rules imposing taxes, duties or other
similar charges, or mandating reserves, special deposits or similar requirements
against assets of, deposits with or for the account of, or credit extended by
any Related Lender, on letters of credit.

- 20 -



--------------------------------------------------------------------------------



 



     (c) “Return”, for any period, means the return as determined by such
Related Lender on the Advances based upon its total capital requirements and a
reasonable attribution formula that takes account of the Capital Adequacy Rules
then in effect. Return may be calculated for each calendar quarter and for the
shorter period between the end of a calendar quarter and the date of termination
in whole of this Agreement.
     (d) “Rule Change” means any change in any Capital Adequacy Rule or L/C Rule
occurring after the date of this Agreement, but the term does not include any
changes in applicable requirements that at the Closing Date are scheduled to
take place under the existing Capital Adequacy Rules or L/C Rules or any
increases in the capital that any Related Lender is required to maintain to the
extent that the increases are required due to a regulatory authority’s
assessment of the financial condition of such Related Lender.
     (e) “Related Lender” includes (but is not limited to) the Lender, any
parent corporation of the Lender and any assignee of any interest of the Lender
hereunder and any participant in the loans made hereunder.
     (f) Certificates of any Related Lender sent to the Borrower from time to
time claiming compensation under this Section, stating the reason therefor and
setting forth in reasonable detail the calculation of the additional amount or
amounts to be paid to the Related Lender hereunder to restore its Return shall
be conclusive absent manifest error. In determining such amounts, the Related
Lender may use any reasonable averaging and attribution methods.
          Section 2.10. Voluntary Prepayment; Reduction of the Maximum Line;
Termination of the Revolving Credit Facility by the Borrower. Except as
otherwise provided herein, the Borrower may prepay the Advances in whole at any
time or from time to time in part. The Borrower may terminate the Revolving
Credit Facility or reduce the Maximum Line at any time if it (i) gives the
Lender at least 30 days’ prior written notice. Any reduction in the Maximum Line
must be in an amount not less than $1,000,000.00 or an integral multiple
thereof. If the Borrower reduces the Maximum Line to zero, all Obligations shall
be immediately due and payable. Upon termination of the Revolving Credit
Facility and payment and performance of all Obligations, the Lender shall
release or terminate the Security Interest and the Security Documents to which
the Borrower is entitled by law. All payment described in this section is
subject to the provisions of Section 2.18. Notwithstanding the foregoing, the
Maximum Line may not be reduced to an amount below the L/C Amount and the
Revolving Credit Facility may not be terminated if Letters of Credit are
outstanding, unless the Borrower and the Lender otherwise reasonably agree in
writing.
          Section 2.11. Mandatory Prepayment. Without notice or demand, if the
sum of the outstanding principal balance of the Advances plus the L/C amount
shall at any time exceed the Borrowing Base, then, in any such case, the
Borrower shall (i) first, immediately prepay the Advances to the extent
necessary to eliminate such excess, and (ii) if prepayment in full of the
Advances is insufficient to eliminate such excess, the Borrower shall pay to the
Lender in immediately available funds for deposit in the Special Account an
amount equal to the remaining excess. Any payment received by the Lender under
this Section or under Section 2.12 may be

- 21 -



--------------------------------------------------------------------------------



 



applied to the Obligations, in such order and in such amounts as the Lender, in
its discretion, may from time to time determine.
          Section 2.12. Payment. Notwithstanding anything to the contrary
contained herein or in the Note, the Borrower shall make payments of interest on
and principal of the Note and all payment to the Lender with respect to the
payment of other fees, costs and expenses payable under any of the Loan
Documents in immediately available funds to the Lender at its address set forth
herein without setoff or counterclaim. The Borrower authorizes the Lender to
charge from time to time against the Borrower’s account with the Lender any such
payments when due and the Lender will use its reasonable efforts to notify the
Borrower of such charges. Notwithstanding anything to the contrary in
Section 2.1, the Borrower hereby authorizes the Lender, in its discretion at any
time or from time to time without the Borrower’s request and even if the
conditions set forth in Section 3.2 would not be satisfied, to make an Advance
in an amount equal to the portion of the Obligations from time to time due and
payable and unpaid for a period of time greater than five (5) days. Each payment
received by the Lender may be applied to the Obligations in such order of
application as the Lender, in its sole and absolute discretion, may elect.
          Section 2.13. Payment on Non-Banking Days. Subject to the definition
of the term “Interest Period,” whenever any payment to be made hereunder shall
be stated to be due on a day which is not a Banking Day, such payment may be
made on the next succeeding Banking Day, and such extension of time shall in
such case be included in the computation of interest on the Advances or the fees
hereunder, as the case may be.
          Section 2.14. Use of Proceeds. The Borrower shall use the proceeds of
the Note to refinance certain existing indebtedness of the Borrower and for
general corporate and ordinary working capital purposes.
          Section 2.15. Liability Records. The Lender may maintain from time to
time, at its discretion, liability records as to the Obligations. All entries
made on any such record shall be presumed correct until the Borrower establishes
the contrary. Upon the Lender’s demand, the Borrower will admit and certify in
writing the exact principal balance of the Obligations that the Borrower then
asserts to be outstanding. Any billing statement or accounting rendered by the
Lender shall be conclusive and fully binding on the Borrower unless the Borrower
gives the Lender specific written notice of exception within thirty (30) days
after receipt.
          Section 2.16. Set-off. Upon the occurrence of an Event of Default or
at any time thereafter, the Lender shall have the right to set-off any and all
amounts due under the Note by the Borrower to the Lender against any
indebtedness or obligation of the Lender to the Borrower.
          Section 2.17. Increase in Maximum Line.
     (a) In the event the Borrower wishes to increase the Maximum Line at any
time when no Default or Event of Default has occurred and is continuing (or
would result from such increase) it shall notify the Lender in writing of the
amount (the “Maximum Line Offered Increase Amount”) as such proposed increase
(such notice a “Maximum Line Increase Notice”) in an amount equal to $500,000 or
a whole multiple of $500,000

- 22 -



--------------------------------------------------------------------------------



 



in excess thereof. The Maximum Line Increase Notice shall specify the proposed
Maximum Line Offered Increase Amount and the proposed effective date, and shall
be accompanied by a certificate executed by one or more duly authorized officers
of the Borrower stating that no Default or Event of Default has occurred and is
continuing (or would result from such increase). The Maximum Line Offered
Increase Amount shall constitute an offer to the Lender to increase the amount
of the Maximum Line.
     (b) If the Lender accepts the offer to increase the Maximum Line, it shall
execute a Maximum Line Increase Supplement with the Borrower substantially in
the form of Exhibit E whereupon the Lender shall be bound by and entitled to the
benefits of this Agreement with respect to the full amount of the Maximum Line
as so increased. The Lender shall not have any obligation, express or implied,
to increase the amount of the Maximum Line. Only the consent of the Lender, as
evidenced by the execution by the Lender of the Maximum Line Increase
Supplement, shall be required for an increase in the amount of the Maximum Line
pursuant to this Section 2.17.
     (c) Notwithstanding anything to the contrary in this Section 2.17, (i) the
Lender shall not have any obligation to increase the Maximum Line unless it
agrees to do so in its sole discretion and (ii) in no event shall any
transaction effected pursuant to this Section 2.17 cause the Maximum Line to
exceed $7,500,000.
     (d) The Lender shall have received, on or prior to the effective date of
any such increase in the Maximum Line, (i) certified copies of resolutions of
the board of directors of the Borrower authorizing the Borrower to borrow the
Maximum Line Offered Increase Amount, (ii) a Revolving Note duly executed by the
Borrower and properly reflecting the increase in the Maximum Line and (iii) any
other documents or instruments as may be requested by the Lender.
          2.18. Funding Losses. The Borrower shall compensate the Lender, upon
its written request, for all losses, expenses and liabilities (including any
interest paid by the Lender to lenders of funds borrowed by it to make or carry
LIBOR Advances to the extent not recovered by the Lender in connection with the
re-employment of such funds and including loss of anticipated profits) which the
Lender may sustain: by reason of any action or failure to act by the Borrower, a
funding of a LIBOR Advance does not occur on the date specified therefor in the
Borrower’s request or notice as to such Advance under Section 2.1. In the event
of (a) the payment of any principal of any LIBOR Advance other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any LIBOR Advance other than on the last day
of the Interest Period applicable thereto, or (c) the failure by Borrower to
borrow, convert, continue or prepay any LIBOR Advance on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate the Lender for the loss, cost and expense attributable to such
event. In the case of a LIBOR Advance, such loss, cost or expense to the Lender
shall be deemed to include the amount determined by the Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such LIBOR Advance had such event not occurred, at the LIBOR plus the
Applicable Margin that would have been applicable to such LIBOR Advance, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have

- 23 -



--------------------------------------------------------------------------------



 



been the Interest Period for such LIBOR Advance), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which the Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of the Lender setting forth any
amount or amounts that the Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay the Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
ARTICLE III.
Conditions of Lending
          Section 3.1. Conditions Precedent to the Initial Advance. The Lender’s
obligation to make the initial Advance shall be subject to the condition
precedent that the Lender shall have received all of the following, each in form
and substance satisfactory to the Lender:
     (a) This Agreement, properly executed by the Borrower.
     (b) The Note, properly executed by the Borrower.
     (c) The other Loan Documents, properly executed by the parties thereto.
     (d) An executed borrowing base certificate and an executed compliance
certificate.
     (e) A true and correct copy the Leases together with a Landlord’s Waiver
executed by the Landlord under each such Lease.
     (f) Stock Certificates evidencing the shares pledged under the Stock Pledge
Agreement, together with duly executed Stock Powers.
     (g) An owner’s and encumbrancer’s report with respect to the real property
described in the Negative Pledge Agreement, dated as of the date of closing,
together with evidence that the Negative Pledge Agreement has been properly
recorded against such real property and that there are no liens or encumbrances
recorded against such real property which are prior to the Negative Pledge
Agreement.
     (h) Current searches of appropriate filing offices showing that (i) no
state or federal tax liens have been filed and remain in effect against the
Borrower, (ii) no financing statements or assignments of patents, trademarks or
copyrights have been filed and remain in effect against the Borrower except
those financing statements and assignments of patents, trademarks or copyrights
relating to Permitted Liens or to liens held by Persons who have agreed in
writing that upon receipt of proceeds of the Note or of any other payments in
connection with the acquisition documents, they will deliver UCC releases and/or
terminations and releases of such assignments of patents, trademarks or
copyrights satisfactory to the Lender, and (iii) the Lender has duly filed all
financing statements necessary to perfect the Security Interest, to the extent
the Security Interest is capable of being perfected by filing.

- 24 -



--------------------------------------------------------------------------------



 



     (i) A certificate of the Borrower’s Secretary or Assistant Secretary
certifying as to (i) the resolutions of the directors and, if required,
shareholders of the Borrower authorizing the execution, delivery and performance
of the Loan Documents, (ii) the Articles of Incorporation and Bylaws of the
Borrower and (iii) the signatures of the officers or agents of the Borrower
authorized to execute and deliver the Loan Documents, and other instruments,
agreements and certificates, including, with respect to the Borrower, Advance
requests.
     (j) Current certificates issued by the Secretaries of State of Minnesota
certifying that each Borrower are in compliance with all applicable
organizational and/or registration requirements of the States of Minnesota.
     (k) Evidence that each Borrower are duly licensed or qualified to transact
business in all jurisdictions where the failure to be so licensed would have a
Material Adverse Effect on the Borrower, as the case may be.
     (l) Payoff letter(s) from all appropriate lenders.
     (m) An opinion of counsel to the Borrower addressed to the Lender,
addressed to the Lender.
     (n) Certificates of insurance, with all hazard insurance containing a
lender’s loss payable endorsement in the Lender’s favor and with all liability
insurance naming the Lender as an additional insured.
     (o) Projected balance sheets, statements of cash flow and income statements
for the remainder of the Borrower’s current fiscal year, each in reasonable
detail, representing the Borrower’s good faith projections and certified by the
Borrower’s chief financial officer as being the most accurate projections
available and identical to the projections used by the Borrower for internal
planning purposes, together with such supporting schedules and information as
the Lender may in its discretion require.
     (p) Payment of the fees and commissions due through the date of the initial
Advance under Section 2.3 and expenses incurred by the Lender through such date
and required to be paid by the Borrower under Section 8.6, including all legal
expenses incurred through the date of this Agreement.
     (q) Such other documents as the Lender may reasonably require.
          Section 3.2. Conditions Precedent to All Advances. The Lender’s
obligation to make each Advance shall be subject to the further conditions
precedent that on such date:
     (a) the representations and warranties contained in Article IV are correct
on and as of the date of such Advance as though made on and as of such date,
except to the extent that such representations and warranties relate solely to
an earlier date;
     (b) no event has occurred and is continuing, or would result from such
Advance, which constitutes a Default or an Event of Default; and

- 25 -



--------------------------------------------------------------------------------



 



     (c) the Borrower shall have delivered to the Lender the Borrowing Base
Certificate required in connection with such Advances as set forth in
Section 5.1(d).
ARTICLE IV.
Representations and Warranties
The Borrower represents and warrants to the Lender as follows:
          Section 4.1. Existence and Power; Name; Chief Executive Office;
Organizational Identification Number. The Borrower is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Minnesota and is duly licensed or qualified to transact business in the State of
Minnesota and in all other jurisdictions where the failure to be so licensed or
qualified would have a Material Adverse Effect on the Borrower. The Borrower has
all requisite power and authority, corporate or otherwise, to conduct its
business, to own its properties and to execute and deliver, and to perform all
of its obligations under, the Loan Documents to which it is a party. During its
existence, the Borrower has done business solely under the names set forth in
Schedule 4.1. The Borrower’s chief executive office and principal place of
business is located at the address set forth in Schedule 4.1, and all of the
Borrower’s records relating to its business or the Collateral are kept at that
location. System’s organizational identification number is X-49 and its tax
identification number is 41-0832194. Security’s organizational number is
1811885-3 and its tax identification number is 20-4780492.
          Section 4.2. Authorization of Borrowing; No Conflict as to Law or
Agreements. The execution, delivery and performance by the Borrower of the Loan
Documents and the borrowings from time to time hereunder have been duly
authorized by all necessary company action and do not and will not (i) require
any consent or approval of the Borrower’s shareholders; (ii) require any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or any third party, except such
authorization, consent, approval, registration, declaration, filing or notice as
has been obtained, accomplished or given prior to the date hereof and which
would not have a Material Adverse Effect; (iii) violate any provision of any
law, rule or regulation (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System) or of any order, writ,
injunction or decree presently in effect having applicability to the Borrower or
of the Borrower’s articles of incorporation or bylaws; (iv) result in a material
breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected;
or (v) result in, or require, the creation or imposition of any mortgage, deed
of trust, pledge, lien, security interest or other charge or encumbrance of any
nature (other than the Security Interest) upon or with respect to any of the
properties now owned or hereafter acquired by the Borrower.
          Section 4.3. Legal Agreements. This Agreement constitutes and, upon
due execution by the Borrower, the other Loan Documents will constitute the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms (subject, as to
enforceability, to limitations resulting from bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally).

- 26 -



--------------------------------------------------------------------------------



 



          Section 4.4. Subsidiaries. Except as set forth in Schedule 4.4, the
Borrower has no Subsidiaries.
          Section 4.5. Financial Condition; No Adverse Change. The Borrower has
heretofore furnished to the Lender audited financial statements for its fiscal
year ended June 30, 2006, and unaudited financial statements for the Borrower’s
fiscal year ended June 30, 2007, and those statements fairly present the
Borrower’s financial condition on the dates thereof and the results of its
operations and cash flows for the periods then ended and, with respect to the
audited financial statements, were prepared in accordance with GAAP. Since the
date of the most recent financial statements, there has been no material adverse
change in the Borrower’s business, properties or condition (financial or
otherwise) which would have a Material Adverse Effect on the Borrower.
          Section 4.6. Litigation. Except as set forth on Schedule 4.6, there
are no actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened against or affecting either Borrower or any of their Affiliates, or
the properties of the Borrower or any of their Affiliates or to the transactions
contemplated hereby before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, which, if
determined adversely to either Borrower or any of their Affiliates, would have a
Material Adverse Effect on either Borrower or any of their Affiliates.
          Section 4.7. Regulation U. The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Advance will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.
          Section 4.8. Taxes. Except as set forth on Schedule 4.8, each Borrower
and their Affiliates have paid or caused to be paid to the proper authorities
when due all federal, state and local taxes required to be withheld by each of
them. Each Borrower and their Affiliates have filed all federal, state and local
tax returns which to the knowledge of the officers of the Borrower are required
to be filed, and each Borrower and their Affiliates have paid or caused to be
paid to the respective taxing authorities all taxes as shown on said returns or
on any assessment received by any of them to the extent such taxes have become
due.
          Section 4.9. Titles and Liens. The Borrower has good and absolute
title to all Collateral described in the collateral reports provided to the
Lender and all other Collateral, properties and assets reflected in the latest
financial statements referred to in Section 4.5 and all proceeds thereof, free
and clear of all mortgages, security interests, liens and encumbrances, except
for Permitted Liens. No financing statement naming the Borrower as debtor is on
file in any office except to perfect only Permitted Liens.
          Section 4.10. Plans. Except as disclosed to the Lender in writing
prior to the date hereof, neither the Borrower nor any of its Affiliates
maintains or has maintained any Plan. Neither the Borrower nor any Affiliate has
received any notice or has any knowledge to the effect that it is not in full
compliance with any of the requirements of ERISA. No Reportable

- 27 -



--------------------------------------------------------------------------------



 




Event or other fact or circumstance which may have an adverse effect on the
Plan’s tax qualified status exists in connection with any Plan. Neither the
Borrower nor any of its Affiliates has:
     (a) Any accumulated funding deficiency within the meaning of ERISA; or
     (b) Any liability or knows of any fact or circumstances which could result
in any liability to the Pension Benefit Guaranty Corporation, the Internal
Revenue Service, the Department of Labor or any participant in connection with
any Plan (other than accrued benefits which or which may become payable to
participants or beneficiaries of any such Plan).
          Section 4.11. Default. Each Borrower is in compliance with all
provisions of all agreements, instruments, decrees and orders to which it is a
party or by which it or its property is bound or affected, the breach or default
of which could have a Material Adverse Effect on the Borrower.
          Section 4.12. Environmental Matters.
     (a) Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     (i) “Environmental Law” means any federal, state, local or other
governmental statute, regulation, law or ordinance dealing with the protection
of human health and the environment.
     (ii) “Hazardous Substances” means pollutants, contaminants, hazardous
substances, hazardous wastes, petroleum and fractions thereof, and all other
chemicals, wastes, substances and materials listed in, regulated by or
identified in any Environmental Law.
     (b) To the Borrower’s best knowledge, there are not present in, on or under
the Premises any Hazardous Substances in such form or quantity as to create any
liability or obligation for either the Borrower or the Lender under common law
of any jurisdiction or under any Environmental Law, and no Hazardous Substances
have ever been stored, buried, spilled, leaked, discharged, emitted or released
in, on or under the Premises in such a way as to create any such liability.
     (c) To the Borrower’s best knowledge and except as set forth on
Schedule 4.12 attached hereto, the Borrower has not disposed of Hazardous
Substances in such a manner as to create any liability under any Environmental
Law.
     (d) To the Borrower’s best knowledge and except as set forth on
Schedule 4.12 attached hereto, there are not and there never have been any
requests, claims, notices, investigations, demands, administrative proceedings,
hearings or litigation, relating in any way to the Premises, or the Borrower
alleging liability under, violation of, or noncompliance with any Environmental
Law or any license, permit or other authorization issued pursuant thereto. To
the Borrower’s best knowledge, no such matter is threatened or impending.

- 28 -



--------------------------------------------------------------------------------



 



     (e) To the Borrower’s best knowledge and except as set forth on
Schedule 4.12 attached hereto, the Borrower’s business is and has in the past
always been conducted in accordance with all Environmental Laws and all
licenses, permits and other authorizations required pursuant to any
Environmental Law and necessary for the lawful and efficient operation of such
businesses are in the Borrower’s possession and are in full force and effect. No
permit required under any Environmental Law is scheduled to expire within twelve
(12) months and there is no threat that any such permit will be withdrawn,
terminated, limited or materially changed.
     (f) To the Borrower’s best knowledge, the Premises are not and never have
been listed on the National Priorities List, the Comprehensive Environmental
Response, Compensation and Liability Information System or any similar federal,
state or local list, schedule, log, inventory or database.
     (g) The Borrower has delivered to Lender all environmental assessments,
audits, reports, permits, licenses and other documents describing or relating in
any way to the Premises or Borrower’s business.
          Section 4.13. Submissions to Lender. All financial and other
information provided to the Lender by or on behalf of the Borrower in connection
with the Borrower’s request for the Revolving Credit Facility contemplated
hereby is true and correct in all material respects and, as to projections,
valuations or proforma financial statements, present a good faith opinion as to
such projections, valuations and proforma condition and results.
          Section 4.14. Financing Statements. The Borrower has authorized the
Lender to file financing statements sufficient when filed to perfect the
Security Interest and the other security interests created by the Security
Documents. When such financing statements are filed in the offices noted
therein, the Lender will have a valid and perfected first priority security
interest in all Collateral and all other collateral described in the Security
Documents which is capable of being perfected by filing financing statements.
None of the Collateral or other collateral covered by the Security Documents is
or will become a fixture on real estate, unless a sufficient fixture filing is
in effect with respect thereto.
          Section 4.15. Rights to Payment. Each right to payment and each
instrument, document, chattel paper and other agreement constituting or
evidencing Collateral or other collateral covered by the Security Documents is
(or, in the case of all future Collateral or such other collateral, will be when
arising or issued) the valid, genuine and legally enforceable obligation,
subject to no defense, setoff or counterclaim, of the account debtor or other
obligor named therein or in the Borrower’s records pertaining thereto as being
obligated to pay such obligation.
          Section 4.16. Financial Solvency. Both before and after giving effect
to the transactions contemplated in the Loan Documents, neither Borrower nor any
of their respective Affiliates:

- 29 -



--------------------------------------------------------------------------------



 



     (a) was or will be insolvent, as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act;
     (b) has unreasonably small capital or is engaged or about to engage in a
business or a transaction for which any remaining assets of such Borrower or any
such Affiliate are unreasonably small;
     (c) by executing, delivering or performing its obligations under the Loan
Documents or other documents to which it or he is a party or by taking any
action with respect thereto, intends to, nor believes that it or he will, incur
debts beyond its or his ability to pay them as they mature;
     (d) by executing, delivering or performing its or his obligations under the
Loan Documents or other documents to which it or he is a party or by taking any
action with respect thereto, intends to hinder, delay or defraud either its or
his present or future creditors; and
     (e) at this time contemplates filing a petition in bankruptcy or for an
arrangement or reorganization or similar proceeding under any law any
jurisdiction, nor, to the best knowledge of the Borrower, is the subject of any
actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.
          Section 4.17. Licenses, Etc. Except as set forth on Schedule 4.17, the
Borrower has and possesses adequate licenses, certificates, permits, franchises,
patents, copyrights, trademarks and trade names, or rights thereto, to own and
operate its business as presently conducted.
          Section 4.18. Compliance with Loans. The Borrower is in compliance
with all applicable loans, rules and regulations.
ARTICLE V.
Borrower’s Affirmative Covenants
So long as the Obligations shall remain unpaid, or the Revolving Credit Facility
shall remain outstanding, the Borrower will comply with the following
requirements, unless the Lender shall otherwise consent in writing:
          Section 5.1. Reporting Requirements. The Borrower will deliver, or
cause to be delivered, to the Lender each of the following, in writing, which
shall be in form and detail acceptable to the Lender:
     (a) as soon as available, and in any event within ninety (90) days after
the end of each fiscal year of the Borrower, the Borrower’s full scope audited
financial statements prepared by independent certified public accountants
selected by the Borrower and acceptable to the Lender which annual financial
statements shall include the Borrower’s balance sheet as at the end of such
fiscal year and the related statements of

- 30 -



--------------------------------------------------------------------------------



 



the Borrower’s income, retained earnings and cash flows for the fiscal year then
ended, prepared on a consolidated basis to include any Affiliates, all in
reasonable detail along with internally prepared consolidating financial
statements and prepared in accordance with GAAP, together with, upon request by
Lender, copies of all management letters, if any, prepared by such accountants;
     (b) as soon as available and in any event within forty-five (45) days after
the end of each fiscal quarter, an unaudited/internal balance sheet and
statements of income, cash flow and retained earnings of the Borrower as at the
end of and for such month and for the year to date period then ended, prepared
on a consolidating and consolidated basis to include any Affiliates, in
reasonable detail and stating in comparative form the figures for the
corresponding date and periods in the previous year, that are complete and
correct in all respects and fairly present the financial condition of the
Borrower at the dates of such statements and the results of its operations for
the period ended on such date; and accompanied by a compliance certificate
executed by an officer of the Borrower, substantially in the form of Exhibit B
hereto (“Compliance Certificate”) stating (i) that such financial statements are
complete and correct in all respects and fairly present the financial condition
of the Borrower at the dates of such statements and the results of its
operations for the period ended on such date, (ii) whether or not such officer
has knowledge of the occurrence of any Default or Event of Default hereunder not
theretofore reported and remedied and, if so, stating in reasonable detail the
facts with respect thereto, and (iii) all relevant facts in reasonable detail to
evidence, and the computations as to, whether or not the Borrower is in
compliance with the requirements set forth in Section 5.12;
     (c) no more than (30) days prior to the beginning of each fiscal year of
the Borrower, the projected balance sheets, income statements and statements of
cash flow for each month of such year, in reasonable detail, representing the
Borrower’s good faith projections and certified by an officer of the Borrower as
being the most accurate projections available and identical to the projections
used by the Borrower for internal planning purposes, together with supporting
schedules (including underlying assumptions) and information as the Lender may
in its discretion require;
     (d) as soon as available and in any event within thirty (30) days after the
end of each calendar month, a Borrowing Base Certificate, substantially in the
form of Exhibit C hereto, showing the relevant information for the Borrower as
of the end of business on the last business day of the then most recent month of
the Borrower’s fiscal year;
     (e) immediately after the commencement thereof, notice of all litigation
and of all proceedings before any governmental or regulatory agency affecting
the Borrower or the Affiliate of the type described in Section 4.12 or which
seek a monetary recovery against the Borrower or the Affiliate in excess of
$500,000;
     (f) as promptly as practicable (but in any event not later than five
business days) after an officer of the Borrower obtains knowledge of the
occurrence of any breach, default or event of default under any Loan Document or
any event which constitutes a

- 31 -



--------------------------------------------------------------------------------



 



Default or Event of Default hereunder, notice of such occurrence, together with
a detailed statement by a responsible officer of the Borrower of the steps being
taken by the Borrower to cure the effect of such breach, default or event;
     (g) as soon as possible and in any event within thirty (30) days after the
Borrower knows or has reason to know that any Reportable Event with respect to
any Plan has occurred, the statement of an officer of the Borrower setting forth
details as to such Reportable Event and the action which the Borrower proposes
to take with respect thereto, together with a copy of the notice of such
Reportable Event to the Pension Benefit Guaranty Corporation;
     (h) as soon as possible, and in any event within ten (10) days after the
Borrower fails to make any quarterly contribution required with respect to any
Plan under Section 412(m) of the Internal Revenue Code of 1986, as amended, the
statement of the Borrower’s chief financial officer setting forth details as to
such failure and the action which the Borrower proposes to take with respect
thereto, together with a copy of any notice of such failure required to be
provided to the Pension Benefit Guaranty Corporation;
     (i) promptly upon knowledge thereof, notice of any loss of or material
damage to any Collateral or other collateral covered by any Loan Document or of
any substantial adverse change in any Collateral or such other collateral or the
prospect of payment thereof;
     (j) promptly upon knowledge thereof, notice of the Borrower’s violation of
any law, rule or regulation, the non-compliance with which could have a Material
Adverse Effect; and
     (k) from time to time, with reasonable promptness, such other material,
reports, records or information as the Lender may reasonably request.
          Section 5.2. Books and Records; Inspection and Examination. The
Borrower will keep accurate books of record and account for itself pertaining to
the Collateral and pertaining to the Borrower’s business and financial condition
and such other matters as the Lender may from time to time request in which true
and complete entries will be made in accordance with GAAP and, upon the Lender’s
request and reasonable notice, will permit any officer, employee, attorney or
accountant for the Lender to audit, review, make extracts from or copy any and
all corporate and financial books and records of the Borrower at all times
during ordinary business hours, to send and discuss with account debtors and
other obligors requests for verification of amounts owed to the Borrower, and to
discuss the Borrower’s affairs with any of its directors, officers, employees or
agents. The Borrower will permit the Lender, or its employees, accountants,
attorneys or agents, to examine and inspect any Collateral, other collateral
covered by the Security Documents or any other property of the Borrower at any
time during ordinary business hours.
          Section 5.3. Account Verification. The Lender may at any time and from
time to time send or require the Borrower to send requests for verification of
accounts or notices of

- 32 -



--------------------------------------------------------------------------------



 



assignment to account debtors and other obligors. During any Default Period and
in the course of any audit being conducted by the Lender, whether or not such
audit is being conducted during a Default Period, the Lender may also at any
time and from time to time telephone account debtors and other obligors to
verify accounts.
          Section 5.4. Compliance with Laws.
     (a) The Borrower will (i) comply with the requirements of applicable laws
and regulations, the non-compliance with which would have a Material Adverse
Effect on the Borrower and (ii) use and keep the Collateral, and require that
others use and keep the Collateral, only for lawful purposes, without violation
of any federal, state or local law, statute or ordinance.
     (b) Without limiting the foregoing undertakings, the Borrower specifically
agrees that it will comply with all applicable Environmental Laws and obtain and
comply with all permits, licenses and similar approvals required by any
Environmental Laws, and will not generate, use, transport, treat, store or
dispose of any Hazardous Substances in such a manner as to create any material
liability or material obligation under the common law of any jurisdiction or any
Environmental Law.
          Section 5.5. Payment of Taxes and Other Claims. The Borrower will pay
or discharge, when due, (a) all taxes, assessments and governmental charges
levied or imposed upon it or upon its income or profits, upon any properties
belonging to it (including, without limitation, the Collateral) or upon or
against the creation, perfection or continuance of the Security Interest, prior
to the date on which penalties attach thereto, (b) all federal, state and local
taxes required to be withheld by it, and (c) all lawful claims for labor,
materials and supplies which, if unpaid, might by law become a lien or charge
upon any properties of the Borrower; provided, that the Borrower shall not be
required to pay any such tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which proper reserves have been made.
          Section 5.6. Maintenance of Properties.
     (a) The Borrower will keep and maintain the Collateral, the other
collateral covered by the Loan Documents and all of its other properties
necessary or useful in its business in good condition, repair and working order
(normal wear and tear excepted) and will from time to time replace or repair any
worn, defective or broken parts; provided, however, that nothing in this Section
shall prevent the Borrower from discontinuing the operation and maintenance of
any of its properties if such discontinuance is desirable in the conduct of the
Borrower’s business and not disadvantageous in any material respect to the
Lender.
     (b) The Borrower will defend the Collateral against all claims or demands
of all persons (other than the Lender) claiming the Collateral or any interest
therein.
     (c) The Borrower will keep all Collateral and other collateral covered by
the Loan Documents free and clear of all security interests, liens and
encumbrances except Permitted Liens.

- 33 -



--------------------------------------------------------------------------------



 



          Section 5.7. Insurance. The Borrower will obtain and at all times
maintain insurance with insurers believed by the Borrower to be responsible and
reputable, in such amounts and against such risks as may from time to time be
required by the Lender, but in all events in such amounts and against such risks
as is usually carried by companies engaged in similar business and owning
similar properties in the same general areas in which the Borrower operates.
Without limiting the generality of the foregoing, the Borrower will at all times
maintain business interruption insurance including coverage for force majeure
and keep all tangible Collateral insured against risks of fire (including
so-called extended coverage), theft, collision (for Collateral consisting of
motor vehicles) and such other risks and in such amounts as the Lender may
reasonably request, with any loss payable to the Lender to the extent of its
interest, and all policies of such insurance shall contain a lender’s loss
payable endorsement for the Lender’s benefit acceptable to the Lender. All
policies of liability insurance required hereunder shall name the Lender as an
additional insured.
          Section 5.8. Preservation of Existence. The Borrower will preserve and
maintain its existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in an orderly, efficient and regular manner.
          Section 5.9. Delivery of Instruments, etc. Upon request by the Lender,
the Borrower will promptly deliver to the Lender in pledge all instruments,
documents and chattel papers constituting Collateral, duly endorsed or assigned
by the Borrower.
          Section 5.10. New Subsidiaries. In the event that the Borrower
directly or indirectly acquires or forms a Person that shall become a domestic
Subsidiary, cause such subsidiary to execute and deliver a guarantee and a
guarantor security agreement in the form and substance acceptable to the Lender
and deliver such certificates of authority and other documents, instruments and
agreements as the Lender may reasonably require. In the event that the Borrower
directly or indirectly acquires or forms a Person that shall become a foreign
Subsidiary, the Borrower shall pledge all of the stock or other equity interest
of such Subsidiary to the Lender provided, however, that if in the reasonable
judgment of the Borrower, the pledge of such stock or equity interests shall
cause adverse tax consequences because such Subsidiary is not a United States
Person, the Borrower shall pledge sixty-five percent (65%) of the capital stock
or equity interests of such Subsidiary to the Lender.
          Section 5.11. Performance by the Lender. If the Borrower at any time
fails to perform or observe any of the foregoing covenants contained in this
Article V or elsewhere herein, and if such failure shall continue for a period
of ten (10) calendar days after the Lender gives the Borrower written notice
thereof (or in the case of the agreements contained in Sections 5.5 and 5.7,
immediately upon the occurrence of such failure, without notice or lapse of
time), the Lender may, but need not, perform or observe such covenant on behalf
and in the name, place and stead of the Borrower (or, at the Lender’s option, in
the Lender’s name) and may, but need not, take any and all other actions which
the Lender may reasonably deem necessary to cure or correct such failure
(including, without limitation, the payment of taxes, the satisfaction of
security interests, liens or encumbrances, the performance of obligations owed
to account debtors or other obligors, the procurement and maintenance of
insurance, the execution of assignments, security agreements and financing
statements, and the endorsement of

- 34 -



--------------------------------------------------------------------------------



 



instruments); and the Borrower shall thereupon pay to the Lender on demand the
amount of all monies expended and all costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by the Lender in connection with or
as a result of the performance or observance of such agreements or the taking of
such action by the Lender, together with interest thereon from the date expended
or incurred at the Default Rate under the Note. To facilitate the Lender’s
performance or observance of such covenants of the Borrower, the Borrower hereby
irrevocably appoints the Lender, or the Lender’s delegate, acting alone, as the
Borrower’s attorney in fact (which appointment is coupled with an interest) with
the right (but not the duty) from time to time to create, prepare, complete,
execute, deliver, endorse or file in the name and on behalf of the Borrower any
and all instruments, documents, assignments, security agreements, financing
statements, applications for insurance and other agreements and writings
required to be obtained, executed, delivered or endorsed by the Borrower under
this Section.
          Section 5.12. Minimum Debt Service Coverage Ratio. The Borrower will
maintain its Debt Service Coverage Ratio, determined as of each Measurement
Date, at or above 1.25 to 1.00.
          Section 5.13. Bank Accounts. The Borrower shall, as soon as reasonably
practicable but in any event no later than October 31, 2007, cause all of the
Borrower’s primary bank accounts and operating accounts with all banks other
than the Lender (including Wells Fargo Bank) to be closed, and the Borrower
shall thereafter maintain all of its primary bank accounts and operating
accounts exclusively with the Lender.
          Section 5.14. Wisconsin Department of Natural Resources. The Borrower
agrees to provide the Lender with copies of all communications by and between
the Borrower and the Wisconsin Department Natural Resources with respect to the
site which the Wisconsin Department of Natural Resources has identified the
Borrower as a “responsible party” as described in the Borrower’s 10-Q filed
March 31, 2007. In addition to such communications, the Borrower shall also
provide the Lender with copies of such other documents, materials and
information related to such environmental matter as the Lender may reasonably
request.
          Section 5.15. Stock Pledge Agreement. The Borrower shall execute and
deliver the Stock Pledge Agreement to the Lender within thirty (30) days of the
date hereof.
          Section 5.16. Landlord Waiver. The Borrower shall deliver to the
Lender the Landlord Wavier within thirty (30) days of the date hereof.
ARTICLE VI.
Negative Covenants
So long as the Obligations shall remain unpaid, or the Revolving Credit Facility
shall remain outstanding, the Borrower agrees that, without the Lender’s prior
written consent:
          Section 6.1. Liens. The Borrower will not create, incur or suffer to
exist any mortgage, deed of trust, pledge, lien, security interest, assignment
or transfer upon or of any of its assets (including, without limitation, the
Real Property), now owned or hereafter acquired, to

- 35 -



--------------------------------------------------------------------------------



 



secure any indebtedness; excluding, however, from the operation of the
foregoing, the following (collectively, “Permitted Liens”):
     (a) in the case of any of the Borrower’s property which is not Collateral
or other collateral described in the Security Documents, covenants,
restrictions, rights, easements and minor irregularities in title which do not
materially interfere with the Borrower’s business or operations as presently
conducted;
     (b) mortgages, deeds of trust, pledges, liens, security interests and
assignments in existence on the date hereof and listed in Schedule 6.1, securing
indebtedness for borrowed money permitted under Section 6.2;
     (c) the Security Interest and liens and security interests created by the
Security Documents;
     (d) purchase money security interests or Capitalized Leases relating to the
acquisition of machinery and equipment of the Borrower not exceeding the lesser
of cost or fair market value thereof and so long as no Default Period is then in
existence and none would exist immediately after such acquisition and so long as
the aggregate purchase price of all such machinery and equipment financed with
purchase money security interests or Capitalized Leases shall not exceed
$250,000 per calendar year;
     (e) liens for taxes or assessments or other governmental charges not yet
due or being contested in good faith pursuant to Section 5.5;
     (f) materialmen’s, merchants’, carriers’, workmen’s, repairmen’s, or other
like liens arising in the ordinary course of business which secure amounts not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings and for which proper reserves have been made;
and
     (g) pledges or deposits to secure obligations under worker’s compensation
laws, unemployment insurance and social security laws, or to secure the
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases or to secure statutory obligations or surety or appeal
bonds, or to secure indemnity, performance or other similar bonds, in any case
in the ordinary course of business.
Notwithstanding the foregoing, if the Borrower desires to borrow against the
Real Property (a “Third Party Borrowing”) and to grant a third party lender a
mortgage on the Real Property in connection with such Third Party Borrowing (the
“Third Party Mortgage”), the Lender agrees that it shall not unreasonably
withhold its consent to a release of the Negative Pledge Agreement, to the
encumbrance of the Real Property in connection with such third party borrowing,
and to the incurrence of such third party debt (the “Third Party Debt”) so long
as (i) no Default Period exists or would otherwise exist as a result of any of
the foregoing, (ii) the Borrower would continue to be in pro forma compliance
with the Debt Service Coverage Ratio calculated for the trailing twelve
(12) month period ending immediately prior to the date on which the Borrower
proposes to incur such Third Party Debt assuming for purposes of such pro forma
calculation, that the principal and interest payments due and payable in
connection with the Third Party Debt are included in the calculation of such
Debt Service Coverage Ratio and (iii) the Borrower’s

- 36 -



--------------------------------------------------------------------------------



 



projections show that the Borrower will be in compliance with the Debt Service
Coverage Ratio calculated for the twelve (12) month period commencing on the
Date on which the Borrower proposes to incur such Third Party Debt assuming for
purposes of such projections, that the principal and interest payments due and
payable in connection with the Third Party Debt are included in the calculation
of such Debt Service Coverage Ratio.
          Section 6.2. Indebtedness. The Borrower will not incur, create, assume
or permit to exist any indebtedness or liability on account of deposits or
advances or any indebtedness for borrowed money or letters of credit issued on
the Borrower’s behalf, or any other indebtedness or liability evidenced by
notes, bonds, debentures or similar obligations, except:
     (a) indebtedness arising hereunder;
     (b) indebtedness of the Borrower in existence on the date hereof and listed
in Schedule 6.2;
     (c) indebtedness (including the balance sheet amount of Capitalized Lease
obligations) relating to liens permitted in accordance with Section 6.1; and
     (d) the Third Party Debt.
          Section 6.3. Guaranties. The Borrower will not assume, guarantee,
endorse or otherwise become directly or contingently liable in connection with
any obligations of any other Person, except:
     (a) the endorsement of negotiable instruments by the Borrower for deposit
or collection or similar transactions in the ordinary course of business; and
     (b) guaranties of indebtedness of Subsidiaries and Affiliates at any time
not exceeding $100,000 in the aggregate.
          Section 6.4. Investments. The Borrower will not purchase or hold
beneficially any stock or other securities or evidences of indebtedness of, make
or permit to exist any loans or advances to, or make any Investment or acquire
any interest whatsoever in, any other Person, including specifically but without
limitation any partnership or joint venture, except:
     (a) Investments in direct obligations of the United States of America or
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America having a maturity of one
year or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2”
by Standard & Poors Corporation or “P-1” or “P-2” by Moody’s Investors Service
or certificates of deposit or bankers’ acceptances having a maturity of one year
or less issued by members of the Federal Reserve System having deposits in
excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);

- 37 -



--------------------------------------------------------------------------------



 



     (b) travel advances or loans to the Borrower’s officers and employees not
exceeding at any one time an aggregate of $25,000;
     (c) trade receivables owed to the Borrower by foreign Subsidiaries in the
ordinary course of business and non-cash allocation of corporate expenses to
foreign Subsidiaries; and
     (d) investment and advances or intercompany loans (other than items allowed
in clause (c) of this Section 6.4 at any time not exceeding $100,000 in the
aggregate.
          Section 6.5. Dividends. So long as no Default Period exists or would
exist as a result thereof, the Borrower may declare or pay dividends or make
payments on account of the purchase, redemption, or other retirement of any of
its capital stock, or stock options or warrants.
          Section 6.6. Sale or Transfer of Assets; Suspension of Business
Operations. The Borrower will not sell, lease, assign, transfer or otherwise
dispose of (i) the stock or membership interests of any Subsidiary, (ii) all or
a substantial part of its assets, or (iii) any Collateral or any interest
therein (whether in one transaction or in a series of transactions) to any other
Person other than the sale of Inventory or obsolete, worn or damaged equipment
in the ordinary course of business (provided such equipment is replaced with
equipment of equal or greater value) and will not liquidate, dissolve or suspend
business operations provided, however, that nothing in this Section shall
prevent the Borrower from discontinuing the operation and maintenance of any of
its properties if such discontinuance is desirable in the conduct of the
Borrower’s business and not disadvantageous in any material respect to the
Lender (including the dissolution of Zareba Systems of Canada, Ltd.). The
Borrower will not in any manner transfer any property without prior or present
receipt of full and adequate consideration.
          Section 6.7. Consolidation and Merger; Asset Acquisitions. The
Borrower will not consolidate with or merge into any Person, or permit any other
Person to merge into it, or acquire (in a transaction analogous in purpose or
effect to a consolidation or merger) all or substantially all the assets of any
other Person provided, however, that so long as no Default Period exists or
would occur or exist as a result of such transaction, Borrower may (i) acquire
the stock or assets of another Person so long as the aggregate consideration
paid or to be paid by the Borrower in connection with such acquisition is less
than $500,000, or (ii) merge with any other Person so long as the Borrower is
the surviving entity in such merger and the aggregate consideration paid by the
Borrower in connection with any such merger is less than $500,000. As a further
condition to any such acquisition or merger, the Borrower and such Person shall
execute and deliver to the Lender any and all documents, instruments and
agreements as the Lender may reasonably require.
          Section 6.8. Sale and Leaseback. The Borrower will not enter into any
arrangement, directly or indirectly, with any other Person whereby the Borrower
shall sell or transfer any real or personal property, whether now owned or
hereafter acquired, and then or thereafter rent or lease as lessee such property
or any part thereof or any other property which the Borrower intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

- 38 -



--------------------------------------------------------------------------------



 



          Section 6.9. Restrictions on Nature of Business. The Borrower will not
engage in any line of business materially different from that presently engaged
in by the Borrower and will not purchase, lease or otherwise acquire assets not
related to its business.
          Section 6.10. Accounting. The Borrower will not adopt any material
change in accounting principles other than as required or permitted by GAAP. The
Borrower will not adopt, permit or consent to any change in its fiscal year,
provided that, so long as no Default Period then exists or would occur or exist
as a result thereof, the Borrower may, at any time prior to December 31, 2008,
change the Borrower’s fiscal year so long as the Borrower provides the Lender
with at least thirty (30) days prior written notice of such change.
          Section 6.11. Discounts, etc. Other than in the ordinary course of
business, the Borrower will not, during any Default Period, grant any discount,
credit or allowance to any customer of the Borrower or accept any return of
goods sold, or at any time (whether before or after notice from the Lender)
modify, amend, subordinate, cancel or terminate any obligation of any account
debtor or other obligor of the Borrower.
          Section 6.12. Defined Benefit Pension Plans. The Borrower will not
adopt, create, assume or become a party to any defined benefit pension plan,
unless disclosed to the Lender pursuant to Section 4.10.
          Section 6.13. Other Defaults. The Borrower will not permit any
material breach or default or event of default to occur under any note, loan
agreement, indenture, lease, mortgage, contract for deed, security agreement or
other contractual obligation binding upon the Borrower.
          Section 6.14. Place of Business; Name. The Borrower will not transfer
its chief executive office or principal place of business, or move, relocate,
close or sell any business location. The Borrower will not permit any tangible
Collateral or any records pertaining to the Collateral to be located in any
state or area in which, in the event of such location, a financing statement
covering such Collateral would be required to be, but has not in fact been,
filed in order to perfect the Security Interest. The Borrower will not change
its name.
          Section 6.15. Organizational Documents; Status. The Borrower will not
amend its articles of incorporation or bylaws or change its tax status as a C
corporation.
ARTICLE VII.
Events of Default, Rights and Remedies
          Section 7.1. Events of Default. “Event of Default,” wherever used
herein, means any one of the following events:
     (a) Default in the payment of any of the Obligations when they become due
and payable;
     (b) Failure to pay when due any amount specified in Section 2.3 relating to
the Borrower’s Obligation of Reimbursement, or failure to pay immediately when
due or

- 39 -



--------------------------------------------------------------------------------



 



upon termination of the Credit Facility any amounts required to be paid for
deposit in the Special Account under Section 2.4 or;
     (c) Default in the payment of any fees, commissions, costs or expenses
required to be paid by the Borrower under this Agreement;
     (d) Default in the performance, or breach, of any covenant or agreement of
the Borrower contained in any section of Article II, Section 5.1(d), 5.4, 5.5,
5.7, 5.8, 5.12, or any section of Article VI in this Agreement;
     (e) Default in the performance, or breach, of any other covenant or
agreement contained in this Agreement (so long as such default does not
otherwise constitute an Event of Default under any of the other provisions of
this Section 7.1) and such default shall continue for thirty (30) calendar days
after notice thereof to the Borrower by the Lender;
     (f) The Borrower shall be or become insolvent, or admit in writing its, his
or her inability to pay its debts as they mature, or make an assignment for the
benefit of creditors; or the Borrower shall apply for or consent to the
appointment of any receiver, trustee, or similar officer for it or for all or
any substantial part of its property; or such receiver, trustee or similar
officer shall be appointed without the application or consent of the Borrower
and such appointment is not discharged within sixty (60) days; or the Borrower
shall institute (by petition, application, answer, consent or otherwise) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it, him or her under
the laws of any jurisdiction; or any such proceeding shall be instituted (by
petition, application or otherwise) against the Borrower; or any judgment, writ,
warrant of attachment or execution or similar process shall be issued or levied
against a substantial part of the property of the Borrower;
     (g) A petition shall be filed by or against the Borrower under the United
States Bankruptcy Code naming the Borrower as debtor which petition shall not be
discharged within sixty (60) days after the filing thereof;
     (h) Any change shall occur in the condition (financial or otherwise),
business or property of the Borrower that has a Material Adverse Effect;
     (i) Any representation or warranty made by the Borrower in this Agreement,
or by the Borrower (or any of its officers) in any agreement, certificate,
instrument or financial statement or other statement contemplated by or made or
delivered pursuant to or in connection with this Agreement or any such
representation or warranty shall prove to have been incorrect in any material
respect when deemed to be effective;
     (j) The rendering against the Borrower of a final judgment, decree or order
for the payment of money in excess of $25,000 and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of thirty
(30) consecutive days without a stay of execution;

- 40 -



--------------------------------------------------------------------------------



 



     (k) A payment default under any Indebtedness with an outstanding principal
balance in excess of $250,000 of the Borrower owed to any Person other than the
Lender, or under any indenture or other instrument under which any such evidence
of Indebtedness has been issued or by which it is governed, or under any lease
of any of the Premises, and the expiration of the applicable period of grace, if
any, specified in such evidence of Indebtedness, indenture, other instrument or
lease;
     (l) Any Reportable Event, which the Lender determines in good faith might
constitute grounds for the termination of any Plan or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan,
shall have occurred and be continuing thirty (30) days after written notice to
such effect shall have been given to the Borrower by the Lender; or a trustee
shall have been appointed by an appropriate United States District Court to
administer any Plan; or the Pension Benefit Guaranty Corporation shall have
instituted proceedings to terminate any Plan or to appoint a trustee to
administer any Plan; or the Borrower shall have filed for a distress termination
of any Plan under Title IV of ERISA; or the Borrower shall have failed to make
any quarterly contribution required with respect to any Plan under Section
412(m) of the Internal Revenue Code of 1986, as amended, which the Lender
determines in good faith may by itself, or in combination with any such failures
that the Lender may determine are likely to occur in the future, result in the
imposition of a lien on the Borrower’s assets in favor of the Plan;
     (m) An event of default shall occur under any of the other Loan Documents
or under any other security agreement, mortgage, deed of trust, assignment or
other instrument or agreement securing any obligations of the Borrower hereunder
or under any note;
     (n) The Borrower to the Lender shall liquidate, dissolve, terminate or
suspend its business operations or otherwise fail to operate its business in the
ordinary course, or sell all or substantially all of its assets, without the
Lender’s prior written consent;
     (o) The Borrower shall fail to pay, withhold, collect or remit any tax or
tax deficiency when assessed or due (other than any tax deficiency which is
being contested in good faith and by proper proceedings and for which it shall
have set aside on its books adequate reserves therefor) or notice of any state
or federal tax liens shall be filed or issued;
     (p) Failure to pay any amount owed by the Borrower to the Lender other than
any indebtedness arising hereunder within the later of (i) fifteen (15) days of
the due date thereof, or (ii) five (5) days following Borrower’s receipt of late
notice from Lender;
     (q) Any event or circumstance with respect to the Borrower shall occur such
that the Lender shall believe in good faith that the prospect of payment of all
or any part of the Obligations or the performance by the Borrower under the Loan
Documents is impaired;

- 41 -



--------------------------------------------------------------------------------



 



     (r) Any breach, default or event of default by or attributable to any
Affiliate under any agreement between such Affiliate and the Lender;
          Section 7.2. Rights and Remedies. During any Default Period, the
Lender may exercise any or all of the following rights and remedies:
     (a) the Lender may, by notice to the Borrower, declare the Revolving Credit
Facility to be terminated, whereupon the same shall forthwith terminate;
     (b) the Lender may, by notice to the Borrower, declare the Obligations to
be forthwith due and payable, whereupon all Obligations shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which the Borrower hereby expressly waives;
     (c) the Lender may, without notice to the Borrower and without further
action, apply any and all money owing by the Lender to the Borrower to the
payment of the Obligations;
     (d) the Lender may make demand upon the Borrower and, forthwith upon such
demand, the Borrower will pay to the Lender in immediately available funds for
deposit in the Special Account pursuant to Section 2.4 an amount equal to the
aggregate maximum amount available to be drawn under all Letters of Credit then
outstanding, assuming compliance with all conditions for drawing thereunder;
     (e) the Lender may exercise and enforce any and all rights and remedies
available upon default to a secured party under the UCC, including, without
limitation, the right to take possession of Collateral, or any evidence thereof,
proceeding without judicial process or by judicial process (without a prior
hearing or notice thereof, which the Borrower hereby expressly waives) and the
right to sell, lease or otherwise dispose of any or all of the Collateral, and,
in connection therewith, the Borrower will on demand assemble the Collateral and
make it available to the Lender at a place to be designated by the Lender which
is reasonably convenient to both parties;
     (f) the Lender may exercise and enforce its rights and remedies under the
Loan Documents; and
     (g) the Lender may exercise any other rights and remedies available to it
by law or agreement.
Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in subsections (e) or (f) of Section 7.1, the Obligations shall be
immediately due and payable automatically without presentment, demand, protest
or notice of any kind.
          Section 7.3. Certain Notices. If notice to the Borrower of any
intended disposition of Collateral or any other intended action is required by
law in a particular instance, such notice shall be deemed commercially
reasonable if given (in the manner specified in Section 8.3) at least ten
(10) calendar days before the date of intended disposition or other action.

- 42 -



--------------------------------------------------------------------------------



 



ARTICLE VIII.
Miscellaneous
          Section 8.1. No Waiver; Cumulative Remedies. No failure or delay by
the Lender in exercising any right, power or remedy under the Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy under the Loan Documents.
The remedies provided in the Loan Documents are cumulative and not exclusive of
any remedies provided by law.
          Section 8.2. Amendments, Etc. No amendment, modification, termination
or waiver of any provision of any Loan Document or consent to any departure by
the Borrower therefrom or any release of a Security Interest shall be effective
unless the same shall be in writing and signed by the Lender, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
          Section 8.3. Addresses for Notices, Etc. Except as otherwise expressly
provided herein, all notices, requests, demands and other communications
provided for under the Loan Documents shall be in writing and shall be
(a) personally delivered, (b) sent by first class United States mail, (c) sent
by overnight courier of national reputation, (d) transmitted by facsimile, or
(e) sent by email, in each case addressed, faxed or emailed to the party to whom
notice is being given at its address, facsimile number or email address as set
forth below:
If to the Borrower:
Zareba Systems, Inc.
13705 26th Avenue N.
Suite 102
Minneapolis, MN 55441
Facsimile No.: (763) 509-7450
Email Address: jeffreym@zarebasystems.com
Attention: Jeffrey Mathiesen
Zareba Security, Inc.
c/o Zareba Systems, Inc.
13705 26th Avenue N.
Suite 102
Minneapolis, MN 55441
Facsimile No.: (763) 509-7450
Email Address: jeffreym@zarebasystems.com
Attention: Jeffrey Mathiesen

- 43 -



--------------------------------------------------------------------------------



 



If to the Lender:
JPMorgan Chase Bank, N.A.
225 South Sixth Street
Suite 2500
Minneapolis, MN 55402
Facsimile No.: (612) 333-9194
Email Address: jay.a.isaman@chase.com
Attention: Mr. Jay A. Isaman
With copies to (which shall not be deemed to be notice):
Winthrop & Weinstine, P.A.
225 South Sixth Street, Suite 3500
Minneapolis, MN 55402-4629
Facsimile No.: (612) 604-6800
Email Address: dmoran@winthrop.com
Attention: David E. Moran, Esq.
or, as to each party, at such other address or facsimile number as may hereafter
be designated by such party in a written notice to the other party complying as
to delivery with the terms of this Section. All such notices, requests, demands
and other communications shall be deemed to have been given on (a) the date
received if personally delivered, (b) when deposited in the mail if delivered by
mail, (c) the date sent if sent by overnight courier, or (d) the date of
transmission if delivered by facsimile, except that notices or requests to the
Lender pursuant to any of the provisions of Article II shall not be effective
until received by the Lender.
          Section 8.4. Further Assurances. The Borrower will from time to time
authorize, execute, deliver and/or endorse any and all instruments, documents,
conveyances, assignments, security agreements, financing statements and other
agreements and writings that the Lender may reasonably request in order to
promptly correct any defect or error that may be discovered in any Loan Document
or in the execution, acknowledgement or recordation thereof. Promptly upon
request by the Lender, the Borrower also shall do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register, any and all
deeds, conveyances, mortgages, deeds of trust, trust deeds, assignments,
estoppel certificates, financing statements and continuations thereof, notices
of assignment, transfers, certificates, assurances and other instruments as the
Lender may reasonably require from time to time in order: (A) to carry out more
effectively the purposes of the Loan Documents; (B) to perfect and maintain the
validity, effectiveness and priority of any security interests intended to be
created by the Loan Documents; and (C) to better assure, convey, grant, assign,
transfer, preserve, protect and confirm unto the Lender the rights granted now
or hereafter intended to be granted to the Lender under any Loan Document or
under any other instrument executed in connection with any Loan Document or that
the Borrower may be or become bound to convey, mortgage or assign to the Lender
in order to carry out the intention or facilitate the performance of the
provisions of any Loan Documents.

- 44 -



--------------------------------------------------------------------------------



 



          Section 8.5. Collateral. Neither this Agreement nor the Security
Agreement contemplates a sale of accounts, contract rights or chattel paper,
and, as provided by law, the Borrower is entitled to any surplus and shall
remain liable for any deficiency. The Lender’s duty of care with respect to
Collateral in its possession (as imposed by law) shall be deemed fulfilled if it
exercises reasonable care in physically keeping such Collateral, or in the case
of Collateral in the custody or possession of a bailee or other third person,
exercises reasonable care in the selection of the bailee or other third person,
and the Lender need not otherwise preserve, protect, insure or care for any
Collateral. The Lender shall not be obligated to preserve any rights the
Borrower may have against prior parties, to realize on the Collateral at all or
in any particular manner or order or to apply any cash proceeds of the
Collateral in any particular order of application.
          Section 8.6. Costs and Expenses. The Borrower agrees to pay on demand
all costs and expenses, including (without limitation) reasonable attorneys’
fees, incurred by the Lender in connection with the Obligations, this Agreement,
the other Loan Documents and any other document or agreement related hereto or
thereto, and the transactions contemplated hereby, including without limitation
all such costs, expenses and fees incurred in connection with the negotiation,
preparation, execution, amendment, administration, performance, collection and
enforcement of the Obligations and all such documents and agreements and the
creation, perfection, protection, satisfaction, foreclosure or enforcement of
the Security Interest.
          Section 8.7. Indemnity. In addition to the payment of expenses
pursuant to Section 8.6, the Borrower agrees to indemnify, defend and hold
harmless the Lender, and any of its participants, parent corporations,
subsidiary corporations, affiliated corporations, successor corporations, and
all present and future officers, directors, employees, attorneys and agents of
the foregoing (the “Indemnitees”) from and against any of the following
(collectively, “Indemnified Liabilities”):
     (a) any and all transfer taxes, documentary taxes, assessments or charges
made by any governmental authority by reason of the execution and delivery of
the Loan Documents or the making of the Advances;
     (b) any claims, loss or damage to which any Indemnitee may be subjected if
any representation or warranty contained in Section 4.12 proves to be incorrect
in any respect or as a result of any violation of the covenant contained in
Section 5.4(b) unless the Lender has participated in management after
foreclosure and, as a result, loses any otherwise available exemption under
federal or state environmental laws, rules or regulations; and
     (c) any and all other liabilities, losses, damages, penalties, judgments,
suits, claims, costs and expenses of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel) in
connection with the foregoing and any other investigative, administrative or
judicial proceedings, whether or not such Indemnitee shall be designated a party
thereto, which may be imposed on, incurred by or asserted against any such
Indemnitee, in any manner related to or arising out of or in connection with the
making of the Advances and the Loan Documents or the use or intended use of the
proceeds of the Note.

- 45 -



--------------------------------------------------------------------------------



 



If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower’s sole costs and
expense. Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding. If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The Borrower’s obligation
under this Section shall survive the termination of this Agreement and the
discharge of the Borrower’s other obligations hereunder.
          Section 8.8. Participants. The Lender and its participants, if any,
are not partners or joint venturers, and the Lender shall not have any liability
or responsibility for any obligation, act or omission of any of its
participants. All rights and powers specifically conferred upon the Lender may
be transferred or delegated to any of the Lender’s participants, successors or
assigns.
          Section 8.9. Execution in Counterparts. This Agreement and other Loan
Documents may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
          Section 8.10. Binding Effect; Assignment; Complete Agreement;
Exchanging Information. The Loan Documents shall be binding upon and inure to
the benefit of the Borrower and the Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
thereunder or any interest therein without the Lender’s prior written consent.
This Agreement, together with the Loan Documents, comprises the complete and
integrated agreement of the parties on the subject matter hereof and supersedes
all prior agreements, written or oral, on the subject matter hereof. Without
limiting the Lender’s right to share information regarding the Borrower and its
Affiliates with the Lender’s participants, accountants, lawyers and other
advisors, the Lender and all direct and indirect subsidiaries of the Lender may
exchange any and all information they may have in their possession regarding the
Borrower and its Affiliates, and the Borrower waives any right of
confidentiality it may have with respect to such exchange of such information.
          Section 8.11. Severability of Provisions. Any provision of this
Agreement which is prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.
          Section 8.12. Headings. Article and Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
          Section 8.13. Governing Law; Jurisdiction, Venue; Waiver of Jury
Trial. The Loan Documents shall be governed by and construed in accordance with
the substantive laws (other than conflict laws) of the State of Minnesota. This
Agreement shall be governed by and

- 46 -



--------------------------------------------------------------------------------



 



construed in accordance with the substantive laws (other than conflict laws) of
the State of Minnesota. The parties hereto hereby (i) consents to the personal
jurisdiction of the state and federal courts located in the State of Minnesota
in connection with any controversy related to this Agreement; (ii) waives any
argument that venue in any such forum is not convenient, (iii) agrees that any
litigation initiated by the Lender or the Borrower in connection with this
Agreement or the other Loan Documents shall be venued in either the District
Court of Hennepin County, Minnesota, or the United States District Court,
District of Minnesota, Fourth Division; and (iv) agrees that a final judgment in
any such suit, action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED ON OR PERTAINING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
     Section 8.14. U.S.A. Patriot Act Notification. The following notification
is provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001,
31 U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for Borrower: When Borrower
opens an account, if Borrower is an individual Bank will ask for Borrower’s
name, taxpayer identification number, residential address, date of birth, and
other information that will allow Bank to identify Borrower, and if Borrower is
not an individual Bank will ask for Borrower’s name, taxpayer identification
number, business address, and other information that will allow Bank to identify
Borrower. Bank may also ask, if Borrower is an individual to see Borrower’s
driver’s license or other identifying documents, and if Borrower is not an
individual to see Borrower’s legal organizational documents or other identifying
documents.
          Section 8.15. Joint and Several Liability.
     (a) Notwithstanding anything to the contrary contained herein, all
Obligations of each Borrower hereunder shall be joint and several obligations of
the Borrower.
     (b) Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the Obligations of Borrower and
the liens and security interests granted by Borrower to secure the Obligations,
not constitute a “Fraudulent Conveyance” (as defined below). Consequently,
Lender and Borrower agree that if the Obligations of a Borrower, or any liens or
security interests granted by such Borrower securing the Obligations would, but
for the application of this sentence, constitute a Fraudulent Conveyance, the
Obligations of such Borrower and the liens and security interests securing such
Obligations shall be valid and enforceable only to the maximum extent that would
not cause such Obligations or such lien or security interest to constitute a
Fraudulent Conveyance, and the Obligations of such Borrower and this Agreement
shall automatically be deemed to have been amended accordingly. For

- 47 -



--------------------------------------------------------------------------------



 



purposes hereof, “Fraudulent Conveyance” means a fraudulent conveyance under
Section 548 of Chapter 11 of Title II of the United States Code (11 U.S.C. §
101, et seq.), as amended (the “Bankruptcy Code”) or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.
     (c) Each Borrower assumes responsibility for keeping itself informed of the
financial condition of the each other Borrower, and any and all endorsers and/or
guarantors of any instrument or document evidencing all or any part of such
other Borrower’s Obligations and of all other circumstances bearing upon the
risk of nonpayment by such other Borrower of its Obligations and each Borrower
agrees that Lender shall not have any duty to advise such Borrower of
information known to Lender regarding such condition or any such circumstances
or to undertake any investigation not a part of its regular business routine. If
Lender, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Borrower, Lender shall not be under any
obligation to update any such information or to provide any such information to
such Borrower on any subsequent occasion.
     (d) Lender is hereby authorized, without notice or demand and without
affecting the liability of a Borrower hereunder, to, at any time and from time
to time, (i) renew, extend, accelerate or otherwise change the time for payment
of, or other terms relating to a Borrower’s Obligations or otherwise modify,
amend or change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by a Borrower and delivered to Lender (so
long as at least one Borrower agrees to any such change); (ii) accept partial
payments on a Borrower’s Obligations; (iii) take and hold security or collateral
for the payment of a Borrower’s Obligations hereunder or for the payment of any
guaranties of a Borrower’s Obligations or other obligations of a Borrower and
exchange, enforce, waive and release any such security or collateral; (iv) apply
such security or collateral and direct the order or manner of sale thereof as
Lender, in its sole discretion, may determine; and (v) settle, release,
compromise, collect or otherwise liquidate a Borrower’s Obligations and any
security or collateral therefor in any manner, without affecting or impairing
the obligations of the other Borrower. Lender shall have the exclusive right to
determine the time and manner of application of any payments or credits, whether
received from a Borrower or any other source, and such determination shall be
binding on such Borrower. All such payments and credits may be applied, reversed
and reapplied, in whole or in part, to any of a Borrower’s Obligations as Lender
shall determine in its sole discretion without affecting the validity or
enforceability of the Liabilities of the other Borrower.
     (e) Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect a Borrower’s Obligations from any Borrower or any
guarantor or other action to enforce the same; (ii) the waiver or consent by
Lender with respect to any provision of any instrument evidencing Borrower’s
Obligations, or any part thereof, or any other agreement heretofore, now or
hereafter executed by a Borrower and delivered to Lender; (iii) failure by
Lender to take any steps to perfect and maintain its security

- 48 -



--------------------------------------------------------------------------------



 



interest in, or to preserve its rights to, any security or collateral for
Borrower’s Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Lender’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by any
Borrower as debtor-in-possession, under Section 364 of the Bankruptcy Code;
(vi) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of Lender’s claim(s) for repayment of any of Borrower’s Obligations; or
(vii) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor.
     (f) No payment made by or for the account of a Borrower including, without
limitations, (i) a payment made by such Borrower on behalf of another Borrower’s
Obligations or (ii) a payment made by any other person under any guaranty, shall
entitle such Borrower, by subrogation or otherwise, to any payment from such
other Borrower or from or out of such other Borrower’s property and such
Borrower shall not exercise any right or remedy against such other Borrower or
any property of such other Borrower by reason of any performance of such
Borrower of its joint and several obligations hereunder.
[Remainder of page intentionally left blank.]

- 49 -



--------------------------------------------------------------------------------



 



Signature page to Revolving Credit Agreement
by and between
Zareba Systems, Inc. and
JPMorgan Chase Bank, N.A.
     IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit to
be executed by their respective officers thereunto duly authorized as of the
date first above written.

            ZAREBA SYSTEMS, INC.
      By:   /s/ Jeffrey Mathiesen         Jeffrey Mathiesen        Its: Chief
Financial Officer        ZAREBA SECURITY, INC.
      By:   /s/ Jeffrey Mathiesen         Jeffrey Mathiesen        Its: Chief
Financial Officer        JPMORGAN CHASE BANK, N.A.
      By:   /s/ Jay A. Isaman         Jay A. Isaman        Its: Vice President 
   





--------------------------------------------------------------------------------



 



Table of Exhibits and Schedules

         
 
  Exhibit A   Form of Revolving Note
 
       
 
  Exhibit B   Compliance Certificate
 
       
 
  Exhibit C   Borrowing Base Certificate
 
       
 
  Exhibit D   Premises
 
       
 
  Exhibit E   Maximum Line Increase Supplement

 

     
Schedule 4.1
  Trade Names, Chief Executive Office, Principal Place of Business, and
Locations of Collateral
 
   
Schedule 4.4
  Subsidiaries
 
   
Schedule 4.6
  Litigation
 
   
Schedule 4.8
  Taxes
 
   
Schedule 4.12
  Environmental Matters
 
   
Schedule 4.17
  Licenses, Etc.
 
   
Schedule 5.13
  Bank Accounts
 
   
Schedule 6.1
  Permitted Liens
 
   
Schedule 6.2
  Permitted Indebtedness and Guaranties

 